EXHIBIT 10.1

CARMAX AUTO OWNER TRUST 2015-3,

as Issuer,

CARMAX AUTO FUNDING LLC,

as Depositor

and

CARMAX BUSINESS SERVICES, LLC,

as Servicer

 

 

SALE AND SERVICING AGREEMENT

Dated as of August 1, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page    

ARTICLE I

DEFINITIONS

  

1.1

  Definitions      1   

1.2

  Other Definitional Provisions      18     

ARTICLE II

TRUST PROPERTY

  

2.1

  Conveyance of Trust Property      19   

2.2

  Representations and Warranties of the Seller as to the Receivables      20   

2.3

  Representations and Warranties of the Depositor as to the Receivables      20
  

2.4

  Repurchase by Depositor upon Breach      24   

2.5

  Custody of Receivable Files      25   

2.6

  Duties of Servicer as Custodian      26    2.7   Instructions; Authority to
Act      27   

2.8

  Indemnification by the Custodian      27   

2.9

  Effective Period and Termination      27     

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES AND OTHER TRUST PROPERTY

  

3.1

  Duties of Servicer      28   

3.2

  Collection and Allocation of Receivable Payments      29   

3.3

  Realization upon Receivables      29   

3.4

  Physical Damage Insurance      29   

3.5

  Maintenance of Security Interests in Financed Vehicles      29   

3.6

  Amendment of Receivable Terms      30   

3.7

  Purchase by Servicer upon Breach      30   

3.8

  Servicing Compensation      30   

3.9

  Monthly Servicer’s Certificate      31   

3.10

  Annual Servicing Report; Annual Compliance Statement; Notice of Event of
Servicing Termination      31   

3.11

  Annual Public Accounting Firm Report      32   

3.12

  Access to Certain Documentation and Information Regarding Receivables      32
  

3.13

  Reports to the Commission      32   

3.14

  Reports to Rating Agencies      33     

ARTICLE IV

DISTRIBUTIONS; RESERVE ACCOUNT; STATEMENTS TO NOTEHOLDERS AND CERTIFICATEHOLDERS

  

4.1

  Accounts      33   

4.2

  Collections      35   

 

i



--------------------------------------------------------------------------------

4.3   Application of Collections    35 4.4   Simple Interest Advances and
Unreimbursed Servicer Advances    36 4.5   Additional Deposits    36 4.6  
Determination Date Calculations; Application of Available Funds    36 4.7  
Reserve Account    38 4.8   Net Deposits    40 4.9   Statements to Noteholders
and Certificateholders    40 4.10   Control of Securities Accounts    42  

ARTICLE V

[RESERVED]

    

ARTICLE VI

THE DEPOSITOR

   6.1   Representations and Warranties of Depositor    42 6.2   Liability of
Depositor; Indemnities    44 6.3   Merger or Consolidation of, or Assumption of
the Obligations of, Depositor    45 6.4   Limitation on Liability of Depositor
and Others    45 6.5   Depositor May Own Notes or Certificates    46 6.6  
[RESERVED]    46 6.7   Certain Limitations    46  

ARTICLE VII

THE SERVICER

   7.1   Representations and Warranties of Servicer    48 7.2   Liability of
Servicer; Indemnities    49 7.3   Merger or Consolidation of, or Assumption of
the Obligations of, Servicer    50 7.4   Limitation on Liability of Servicer and
Others    51 7.5   Delegation of Duties    52 7.6   Servicer Not to Resign    52
7.7   Servicer May Own Notes or Certificates    52  

ARTICLE VIII

SERVICING TERMINATION

   8.1   Events of Servicing Termination    53 8.2   Indenture Trustee to Act;
Appointment of Successor Servicer    54 8.3   Effect of Servicing Transfer    56
8.4   Notification to Noteholders, Certificateholders and Rating Agencies    57
8.5   Waiver of Past Events of Servicing Termination    57 8.6   Repayment of
Advances    57  

ARTICLE IX

TERMINATION

   9.1   Optional Purchase of All Receivables    58

 

ii



--------------------------------------------------------------------------------

 

ARTICLE X

MISCELLANEOUS PROVISIONS

   10.1   Amendment    58 10.2   Protection of Title to Trust    60 10.3  
GOVERNING LAW    62 10.4   Notices    62 10.5   Severability of Provisions    63
10.6   Assignment    63 10.7   Further Assurances    63 10.8   No Waiver;
Cumulative Remedies    63 10.9   Third-Party Beneficiaries    63 10.10   Actions
by Noteholder or Certificateholders    63 10.11   Counterparts    64 10.12   No
Bankruptcy Petition    64 10.13   Limitation of Liability of Owner Trustee and
Indenture Trustee    64 10.14   Regulation AB    64 10.15   Communications
Regarding Demands to Repurchase Receivables    65

 

SCHEDULES SCHEDULE 1   Receivable Schedule    SCHEDULE 2   Location of
Receivable Files    EXHIBITS EXHIBIT A   Form of Servicer’s Certificate   
EXHIBIT B   Form of Statement to Noteholders    EXHIBIT C   Form of Statement to
Certificateholders    EXHIBIT D   Servicing Criteria to Be Addressed in
Assessment of Compliance   

 

iii



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of August 1, 2015 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), among CARMAX AUTO OWNER TRUST 2015-3, a Delaware statutory trust
(the “Trust”), CARMAX AUTO FUNDING LLC, a Delaware limited liability company
(the “Depositor”), and CARMAX BUSINESS SERVICES, LLC, a Delaware limited
liability company (“CarMax”), as servicer (in such capacity, the “Servicer”).

WHEREAS, the Trust desires to purchase certain motor vehicle retail installment
sale contracts originated or acquired by CarMax in the ordinary course of
business and sold to the Depositor as of the date hereof;

WHEREAS, the Depositor is willing to sell such contracts to the Trust as of the
date hereof; and

WHEREAS, the Servicer is willing to service such contracts on behalf of the
Trust;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. Whenever used in this Agreement, the following words and
phrases, unless the context otherwise requires, whenever capitalized shall have
the following meanings:

“Additional Note Interest” shall mean, for any Distribution Date and any Class
of Notes, the sum of (i) all accrued but unpaid Monthly Note Interest for
previous Distribution Dates for such Class plus (ii) to the extent permitted by
law, interest on such accrued but unpaid Monthly Note Interest at the Note Rate
applicable to such Class.

“Additional Servicing Fee” shall mean, for any Collection Period, if a successor
Servicer has been appointed pursuant to Section 8.2, the amount, if any, by
which (i) the compensation payable to such successor Servicer for such
Collection Period exceeds (ii) the Monthly Servicing Fee for such Collection
Period.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” when used with
respect to any Person shall mean the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Amount Financed” shall mean, with respect to any Receivable, the aggregate
amount advanced under such Receivable toward the purchase price of the related
Financed Vehicle and any related costs, including accessories, extended service
plan contracts, insurance premiums and other items customarily financed as part
of a motor vehicle retail installment sale contract.



--------------------------------------------------------------------------------

“Applicable Tax State” shall mean, as of any date, (i) any State in which the
Owner Trustee maintains the Corporate Trust Office, (ii) any State in which the
Owner Trustee maintains its principal executive offices and (iii) any State in
which the Servicer regularly conducts servicing and collection activities (other
than purely ministerial activities) with respect to a material portion of the
Receivables.

“APR” shall mean, with respect to any Receivable, the annual percentage rate of
interest stated in such Receivable.

“Authorized Officer” shall mean, as applicable, (i) any officer within the
Corporate Trust Office of the Indenture Trustee, including any vice president,
assistant vice president, secretary or assistant secretary, or any financial
services officer of the Indenture Trustee customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer of the Indenture Trustee
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject or (ii) any officer of the Owner Trustee
who is authorized to act for or on behalf of the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
or authorized signatories delivered by the Owner Trustee to the Servicer on the
Closing Date (as such list may be modified or supplemented from time to time
thereafter).

“Available Collections” shall mean, for any Distribution Date, (i) all Obligor
payments received with respect to the Receivables during the preceding
Collection Period, (ii) all Liquidation Proceeds received with respect to the
Receivables during the preceding Collection Period, (iii) all interest earned on
funds on deposit in the Collection Account during the preceding Collection
Period, (iv) the aggregate Purchase Amount deposited in the Collection Account
on the Business Day preceding such Distribution Date, (v) all prepayments
received with respect to the Receivables during the preceding Collection Period
attributable to any refunded item included in the Amount Financed (including
amounts received as a result of rebates of extended service plan contract costs
and insurance premiums and proceeds received under physical damage, theft, GAP,
credit life and credit disability insurance policies) and (vi) all Simple
Interest Advances deposited into the Collection Account by the Servicer on the
Business Day preceding such Distribution Date; provided, however, that Available
Collections for any Distribution Date shall not include any payments or other
amounts (including Liquidation Proceeds) received with respect to any Purchased
Receivable the Purchase Amount for which was included in Available Collections
for a previous Distribution Date; provided further, that Available Collections
for any Distribution Date shall not include any payments or other amounts
(including Liquidation Proceeds) received with respect to any Receivable to the
extent that the Servicer has made an unreimbursed Simple Interest Advance with
respect to such Receivable and is entitled to reimbursement from such payments
or other amounts pursuant to Section 4.4; and, provided further, that Available
Collections for any Distribution Date shall not include any payments or other
amounts (including Liquidation Proceeds) received with respect to the
Receivables that are retained by the Servicer as reimbursement for Unreimbursed
Servicer Advances pursuant to Section 4.4; provided, further, however, that
Available Collections for any Distribution Date will exclude any Supplemental
Servicing Fees.

 

2



--------------------------------------------------------------------------------

“Available Funds” shall mean, for any Distribution Date, the sum of (i) the
Available Collections for such Distribution Date plus (ii) the Reserve Account
Draw Amount, if any, for such Distribution Date (to the extent deposited in the
Collection Account).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banking institutions or trust companies in New York, New York, Chicago,
Illinois, Wilmington, Delaware, Minneapolis, Minnesota or Richmond, Virginia are
authorized or obligated by law, executive order or governmental decree to remain
closed.

“CarMax” shall mean CarMax Business Services, LLC, a Delaware limited liability
company.

“CarMax Auto” shall mean CarMax Auto Superstores, Inc., a Virginia corporation.

“CarMax, Inc.” shall mean CarMax, Inc., a Virginia corporation.

“CarMax Funding” shall mean CarMax Auto Funding LLC, a Delaware limited
liability company.

“Certificate” shall have the meaning specified in the Trust Agreement.

“Certificate Payment Account” shall mean the account established and maintained
as such pursuant to Section 4.1(c).

“Certificate Percentage Interest” shall mean, with respect to a Certificate, the
percentage specified on such Certificate as the Certificate Percentage Interest,
which percentage represents the beneficial interest of such Certificate in the
Trust. The initial Certificate Percentage Interest held by the Depositor shall
be 100%.

“Certificateholder” shall have the meaning specified in the Trust Agreement.

“Class” shall mean a class of Notes, which may be the Class A-1 Notes, the
Class A-2a Notes, the Class A-2b Notes, the Class A-3 Notes, the Class A-4
Notes, the Class B Notes, the Class C Notes or the Class D Notes.

“Class A Notes” shall mean the Class A-1 Notes, the Class A-2a Notes, the
Class A-2b Notes, the Class A-3 Notes and the Class A-4 Notes.

“Class A-1 Final Distribution Date” shall mean the August 15, 2016 Distribution
Date.

“Class A-1 Monthly Interest” shall mean (i) for the initial Distribution Date,
$57,422.22, and (ii) for any Distribution Date thereafter, the product of
(A) the actual number of days elapsed during the period from and including the
preceding Distribution Date to but excluding such Distribution Date divided by
360, (B) the Class A-1 Rate and (C) the outstanding

 

3



--------------------------------------------------------------------------------

principal balance of the Class A-1 Notes as of the preceding Distribution Date
(after giving effect to all payments of principal made to the Holders of the
Class A-1 Notes on or before such preceding Distribution Date).

“Class A-1 Notes” shall mean the 0.40000% Class A-1 Asset-backed Notes issued by
the Trust pursuant to the Indenture in the initial aggregate principal amount of
$152,000,000.

“Class A-1 Rate” shall mean 0.40000% per annum.

“Class A-2a Final Distribution Date” shall mean the November 15, 2018
Distribution Date.

“Class A-2a Monthly Interest” shall mean (i) for the initial Distribution Date,
$194,608.33, and (ii) for any Distribution Date thereafter, one-twelfth of the
product of (A) the Class A-2a Rate and (B) the outstanding principal balance of
the Class A-2a Notes as of the preceding Distribution Date (after giving effect
to all payments of principal made to the Holders of the Class A-2a Notes on or
before such preceding Distribution Date).

“Class A-2a Notes” shall mean the 1.10% Class A-2 Asset-backed Notes issued by
the Trust pursuant to the Indenture in the initial aggregate principal amount of
$193,000,000.

“Class A-2a Rate” shall mean 1.10% per annum.

“Class A-2b Final Distribution Date” shall mean the November 15, 2018
Distribution Date.

“Class A-2b Monthly Interest” shall mean (i) for the initial Distribution Date,
$106,594.43, and (ii) for any Distribution Date thereafter, the product of
(A) the actual number of days elapsed during the period from and including the
preceding Distribution Date to but excluding such Distribution Date divided by
360, (B) the Class A-2b Rate and (C) the outstanding principal balance of the
Class A-2b Notes as of the preceding Distribution Date (after giving effect to
all payments of principal made to the Holders of the Class A-2b Notes on or
before such preceding Distribution Date).

“Class A-2b Notes” shall mean the LIBOR + 0.45% Class A-2b Asset-backed Notes
issued by the Trust pursuant to the Indenture in the initial aggregate principal
amount of $175,000,000.

“Class A-2b Rate” shall mean LIBOR + 0.45% per annum.

“Class A-3 Final Distribution Date” shall mean the May 15, 2020 Distribution
Date.

“Class A-3 Monthly Interest” shall mean (i) for the initial Distribution Date,
$448.250.00, and (ii) for any Distribution Date thereafter, one-twelfth of the
product of (A) the Class A-3 Rate and (B) the outstanding principal balance of
the Class A-3 Notes as of the preceding Distribution Date (after giving effect
to all payments of principal made to the Holders of the Class A-3 Notes on or
before such preceding Distribution Date).

 

4



--------------------------------------------------------------------------------

“Class A-3 Notes” shall mean the 1.63% Class A-3 Asset-backed Notes issued by
the Trust pursuant to the Indenture in the initial aggregate principal amount of
$300,000,000.

“Class A-3 Rate” shall mean 1.63% per annum.

“Class A-4 Final Distribution Date” shall mean the February 16, 2021
Distribution Date.

“Class A-4 Monthly Interest” shall mean (i) for the initial Distribution Date,
$209,632.50, and (ii) for any Distribution Date thereafter, one-twelfth of the
product of (A) the Class A-4 Rate and (B) the outstanding principal balance of
the Class A-4 Notes as of the preceding Distribution Date (after giving effect
to all payments of principal made to the Holders of the Class A-4 Notes on or
before such preceding Distribution Date).

“Class A-4 Notes” shall mean the 1.98% Class A-4 Asset-backed Notes issued by
the Trust pursuant to the Indenture in the initial aggregate principal amount of
$115,500,000.

“Class A-4 Rate” shall mean 1.98% per annum.

“Class B Final Distribution Date” shall mean the April 15, 2021 Distribution
Date.

“Class B Monthly Interest” shall mean (i) for the initial Distribution Date,
$38,665.00, and (ii) for any Distribution Date thereafter, one-twelfth of the
product of (A) the Class B Rate and (B) the outstanding principal balance of the
Class B Notes as of the preceding Distribution Date (after giving effect to all
payments of principal made to the Holders of the Class B Notes on or before such
preceding Distribution Date).

“Class B Notes” shall mean the 2.28% Class B Asset-backed Notes issued by the
Trust pursuant to the Indenture in the initial aggregate principal amount of
$18,500,000.

“Class B Rate” shall mean 2.28% per annum.

“Class C Final Distribution Date” shall mean the June 15, 2021 Distribution
Date.

“Class C Monthly Interest” shall mean (i) for the initial Distribution Date,
$49,133.33, and (ii) for any Distribution Date thereafter, one-twelfth of the
product of (A) the Class C Rate and (B) the outstanding principal balance of the
Class C Notes as of the preceding Distribution Date (after giving effect to all
payments of principal made to the Holders of the Class C Notes on or before such
preceding Distribution Date).

“Class C Notes” shall mean the 2.68% Class C Asset-backed Notes issued by the
Trust pursuant to the Indenture in the initial aggregate principal amount of
$20,000,000.

“Class C Rate” shall mean 2.68% per annum.

“Class D Final Distribution Date” shall mean the March 15, 2022 Distribution
Date.

 

5



--------------------------------------------------------------------------------

“Class D Monthly Interest” shall mean (i) for the initial Distribution Date,
$77,935.00, and (ii) for any Distribution Date thereafter, one-twelfth of the
product of (A) the Class D Rate and (B) the outstanding principal balance of the
Class D Notes as of the preceding Distribution Date (after giving effect to all
payments of principal made to the Holders of the Class D Notes on or before such
preceding Distribution Date).

“Class D Notes” shall mean the 3.27% Class D Asset-backed Notes issued by the
Trust pursuant to the Indenture in the initial aggregate principal amount of
$26,000,000.

“Class D Rate” shall mean 3.27% per annum.

“Class Final Distribution Date” shall mean, as applicable, the Class A-1 Final
Distribution Date, the Class A-2 Final Distribution Date, the Class A-3 Final
Distribution Date, the Class A-4 Final Distribution Date, the Class B Final
Distribution Date, the Class C Final Distribution Date or the Class D Final
Distribution Date.

“Closing Date” shall mean August 12, 2015.

“Collection Account” shall mean the account established and maintained as such
pursuant to Section 4.1(a).

“Collection Period” shall mean each calendar month during the term of this
Agreement or, in the case of the initial Collection Period, the period from but
excluding the Cutoff Date to and including August 31, 2015.

“Commission” shall mean the Securities and Exchange Commission.

“Consolidated Tangible Net Worth” shall mean, as of any date, all amounts which,
in conformity with generally accepted accounting principles, would be included
under stockholders’ equity on the consolidated balance sheet of CarMax, Inc. as
of such date; provided, however, that, in any event, such amounts shall be net
of amounts carried on the consolidated financial statements of CarMax, Inc. for
any write-up in the book value of any assets of CarMax, Inc. resulting from a
revaluation thereof subsequent to February 28, 2009, treasury stock, intangible
assets and indebtedness owing from officers, employees, shareholders or
affiliates of CarMax, Inc. (but only if the aggregate amount of such
indebtedness exceeds $1,000,000).

“Controlling Class” shall mean (i) the Class A Notes so long as any Class A
Notes are Outstanding, (ii) thereafter the Class B Notes so long as any Class B
Notes are Outstanding, (iii) thereafter the Class C Notes so long as any Class C
Notes are Outstanding and (iv) thereafter the Class D Notes.

“Corporate Trust Office” shall mean, as applicable, (i) the principal office of
the Indenture Trustee at which at any particular time its corporate trust
business shall be administered, which office at the date of the execution of
this Agreement is located at Sixth and Marquette Avenue, MAC N9311-161,
Minneapolis, Minnesota 55479 Attention: Asset Backed Securities Department, or
at such other address as the Indenture Trustee may designate from time to time
by notice to the Noteholders, the Owner Trustee, the Depositor, the Seller and
the Servicer, or the principal corporate trust office of any successor Indenture
Trustee at the address

 

6



--------------------------------------------------------------------------------

designated by such successor Indenture Trustee by notice to the Noteholders, the
Owner Trustee, the Depositor, the Seller and the Servicer or (ii) the corporate
trust office of the Owner Trustee at which at any particular time its corporate
trust business shall be administered, which office at the date of the execution
of this Agreement is located at 190 South LaSalle Street, Chicago, Illinois
60603, Attention: CarMax 2015-3, or at such other address as the Owner Trustee
may designate from time to time by notice to the Certificateholders, the
Indenture Trustee, the Depositor, the Seller and the Servicer, or the principal
corporate trust office of any successor Owner Trustee at the address designated
by such successor Owner Trustee by notice to the Certificateholders, the
Indenture Trustee, the Depositor, the Seller and the Servicer.

“Cutoff Date” shall mean July 31, 2015.

“Defaulted Receivable” shall mean a Receivable as to which (i) any payment, or
any part of any payment, due under such Receivable is 120 days or more
delinquent as of the last day of any Collection Period (whether or not the
Servicer has repossessed the related Financed Vehicle), (ii) the Servicer has
repossessed and sold the related Financed Vehicle or (iii) the Servicer has
determined in accordance with its customary practices that such Receivable is
uncollectible; provided, however, that a Receivable shall not be classified as a
Defaulted Receivable until the last day of the Collection Period during which
one of the foregoing events first occurs; and, provided further, that a
Purchased Receivable shall not be deemed to be a Defaulted Receivable.

“Depositor” shall mean CarMax Funding.

“Determination Date” shall mean the ninth day of each month or, if such ninth
day is not a Business Day, the following Business Day, commencing on
September 9, 2015.

“Distribution Date” shall mean the 15th day of each month or, if such 15th day
is not a Business Day, the following Business Day, commencing on September 15,
2015.

“Eligible Institution” shall mean (i) the corporate trust department of the
Indenture Trustee or the Owner Trustee or (ii) any other depository institution
organized under the laws of the United States or any State or incorporated under
the laws of a foreign jurisdiction with a branch or agency located in the United
States or any State qualified to take deposits and subject to supervision and
examination by federal or State banking authorities which at all times has
either a long term unsecured debt rating of at least “Baa3” from Moody’s or a
long-term unsecured debt rating, a short-term unsecured debt rating or a
certificate of deposit rating acceptable to Moody’s and whose deposits are
insured by the Federal Deposit Insurance Corporation; provided, however, that
(A) the commercial paper, short-term debt obligations or other short-term
deposits of the depository institution described in clause (ii) above must be
rated at least “F1+” by Fitch (if rated by Fitch) and at least “Prime-1” by
Moody’s if deposits are to be held in an account maintained with such depository
institution pursuant to this Agreement for fewer than 30 days and (B) the
long-term unsecured debt obligations of the depository institution described in
clause (ii) above must be rated at least “AA” by Fitch (if rated by Fitch) if
deposits are to be held in an account maintained with such depository
institution pursuant to this Agreement for more than 30 days.

 

7



--------------------------------------------------------------------------------

“Eligible Servicer” shall mean a Person which, at the time of its appointment as
Servicer, (i) has a net worth of not less than $50,000,000, (ii) is servicing a
portfolio of motor vehicle retail installment sale contracts and/or motor
vehicle loans, (iii) is legally qualified, and has the capacity, to service the
Receivables, (iv) has demonstrated the ability to service a portfolio of motor
vehicle retail installment sale contracts and/or motor vehicle loans similar to
the Receivables professionally and competently in accordance with standards of
skill and care that are consistent with prudent industry standards and (v) is
qualified and entitled to use pursuant to a license or other written agreement,
and agrees to maintain the confidentiality of, the software which the Servicer
uses in connection with performing its duties and responsibilities under this
Agreement or obtains rights to use, or develops at its own expense, software
which is adequate to perform its duties and responsibilities under this
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“Event of Servicing Termination” shall mean an event specified in Section 8.1.

“Excess Collections” shall have the meaning specified in Section 2.8(a)(xv) of
the Indenture.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Final Scheduled Maturity Date” shall mean the March 15, 2022 Distribution Date.

“Financed Vehicle” shall mean a new or used motor vehicle, together with all
accessions thereto, securing an Obligor’s indebtedness under a Receivable.

“Fiscal Quarter” shall mean a fiscal quarter of a Fiscal Year.

“Fiscal Year” shall mean the 12-month period ending on the last day in February
in each year.

“Fitch” shall mean Fitch Ratings, Inc.

“HB3” shall mean Texas House Bill 3 (enrolled May 19, 2006) and the
corresponding sections of the Texas Tax Code, Title 2 and the rules and
regulations promulgated thereunder.

“Holder” shall mean a Noteholder or a Certificateholder, as the case may be.

“Indenture” shall mean the Indenture, dated as of August 1, 2015, between the
Trust and the Indenture Trustee.

“Indenture Trustee” shall mean Wells Fargo Bank, National Association, a
national banking association, not in its individual capacity but solely as
Indenture Trustee under the Indenture, and any successor Indenture Trustee under
the Indenture.

 

8



--------------------------------------------------------------------------------

“Initial Note Balance” shall mean, as the context may require, (i) with respect
to all of the Notes, $1,000,000,000, or (ii) with respect to any Note, an amount
equal to the initial denomination of such Note.

“Initial Reserve Account Deposit” shall mean $2,500,000.03.

“Insolvency Event” shall mean, with respect to any Person, (i) the making by
such Person of a general assignment for the benefit of creditors, (ii) the
filing by such Person of a voluntary petition in bankruptcy, (iii) such Person
being adjudged bankrupt or insolvent, or having had entered against such Person
an order for relief in any bankruptcy or insolvency proceeding, (iv) the filing
by such Person of a petition or answer seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, (v) the filing by such Person of an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in any proceeding specified in clause (vii) below,
(vi) seeking, consenting to or acquiescing in the appointment of a trustee,
receiver or liquidator of such Person or of all or any substantial part of the
assets of such Person or (vii) the failure to obtain dismissal within 60 days of
the commencement of any proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, or the entry of any order
appointing a trustee, liquidator or receiver of such Person of all or any
substantial portion of the assets of such Person.

“Issuer” shall mean CarMax Auto Owner Trust 2015-3, a Delaware statutory trust,
and its successors.

“Lien” shall mean a security interest, lien, charge, pledge, equity or
encumbrance of any kind, other than tax liens, mechanics’ or materialmen’s
liens, judicial liens and any liens that may attach to a Financed Vehicle by
operation of law.

“Liquidation Proceeds” shall mean all amounts received by the Servicer, from
whatever source, with respect to any Defaulted Receivable, net of the sum of
(i) any expenses incurred by the Servicer in connection with collection of such
Receivable and the repossession and disposition of the related Financed Vehicle
(to the extent determinable by the Servicer and not previously reimbursed) and
(ii) any amounts required by law to be remitted to the related Obligor.

“Monthly Note Interest” shall mean, for any Distribution Date, the sum of the
Class A-1 Monthly Interest, the Class A-2a Monthly Interest, the Class A-2b
Monthly Interest, the Class A-3 Monthly Interest, the Class A-4 Monthly
Interest, the Class B Monthly Interest, the Class C Monthly Interest and the
Class D Monthly Interest, in each case for such Distribution Date.

“Monthly P&I” shall mean, with respect to any Receivable, the amount of each
monthly installment of principal and interest payable with respect to such
Receivable in accordance with the terms thereof, exclusive of any charges
allocable to the financing of any insurance premium and charges which represent
late payment charges or extension fees.

“Monthly Remittance Condition” shall have the meaning specified in Section 4.2.

 

9



--------------------------------------------------------------------------------

“Monthly Servicing Fee” shall mean, for any Collection Period, the fee payable
to the Servicer on the following Distribution Date for services rendered during
such Collection Period as determined pursuant to Section 3.8.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Losses” shall mean, with respect to any Collection Period, the excess, if
any, of (i) the aggregate Principal Balance of all Receivables that became
Defaulted Receivables during such Collection Period over (ii) the aggregate
Liquidation Proceeds received by the Servicer during such Collection Period.

“Note Balance” shall mean, at any time, as the context may require, (i) with
respect to all of the Notes, an amount equal to, initially, the Initial Note
Balance and, thereafter, an amount equal to the Initial Note Balance as reduced
from time to time by all amounts allocable to principal previously distributed
to the Noteholders or (ii) with respect to any Note, an amount equal to,
initially, the initial denomination of such Note and, thereafter, an amount
equal to such initial denomination as reduced from time to time by all amounts
allocable to principal previously distributed in respect of such Note; provided,
however, that in determining whether the Holders of Notes evidencing the
requisite percentage of the Note Balance have given any request, demand,
authorization, direction, notice, consent or waiver hereunder or under any other
Transaction Document, Notes owned by the Trust, any other obligor upon the
Notes, the Depositor, the Seller, the Servicer or any Affiliate of any of the
foregoing Persons shall be disregarded and deemed to be excluded from the Note
Balance (unless such Persons own 100% of the Note Balance), except that, in
determining whether the Indenture Trustee or the Owner Trustee shall be
protected in relying on any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Responsible Officer of the
Indenture Trustee or the Owner Trustee, as applicable, knows to be so owned
shall be so disregarded; and, provided further, that Notes that have been
pledged in good faith may be regarded as included in the Note Balance if the
pledgee establishes to the satisfaction of the Indenture Trustee or the Owner
Trustee, as applicable, the pledgee’s right so to act with respect to such Notes
and that the pledgee is not the Trust, any other obligor upon the Notes, the
Depositor, the Seller, the Servicer or any Affiliate of any of the foregoing
Persons.

“Note Payment Account” shall mean the account established and maintained as such
pursuant to Section 4.1(b).

“Note Pool Factor” shall mean, with respect to any Class of Notes as of any
Distribution Date, a seven-digit decimal figure equal to the outstanding
principal balance of such Class as of such Distribution Date (after giving
effect to any reductions of such outstanding principal balance to be made on
such Distribution Date) divided by the original outstanding principal balance of
such Class.

“Note Rate” shall mean, in the case of the Class A-1 Notes, the Class A-1 Rate;
in the case of the Class A-2a Notes, the Class A-2a Rate; in the case of the
Class A-2b Notes, the Class A-2b Rate; in the case of the Class A-3 Notes, the
Class A-3 Rate; in the case of the Class A-4 Notes, the Class A-4 Rate; in the
case of the Class B Notes, the Class B Rate; in the case of the Class C Notes,
the Class C Rate; and in the case of the Class D Notes, the Class D Rate.

 

10



--------------------------------------------------------------------------------

“Noteholder” shall mean a Person in whose name a Note is registered on the Note
Register.

“Obligor” shall mean the purchaser or co-purchasers of a Financed Vehicle
purchased in whole or in part by the execution and delivery of a Receivable or
any other Person who owes or may be liable for payments under a Receivable.

“Officer’s Certificate” shall mean a certificate signed by the chairman, the
president, any executive vice president, any senior vice president, any vice
president or the treasurer of the Depositor or the Servicer, as the case may be,
and delivered to the Owner Trustee and the Indenture Trustee.

“Opinion of Counsel” shall mean one or more written opinions of counsel who may,
except as otherwise expressly provided in this Agreement, be an employee of, or
outside counsel to, the Depositor or the Servicer and who shall be acceptable to
the Indenture Trustee, the Owner Trustee or the Rating Agencies, as applicable.

“Overcollateralization Target Amount” shall mean, for any Distribution Date, the
greater of (i) 0.60% of the Pool Balance as of the last day of the related
Collection Period and (ii) 0.50% of the Pool Balance as of the Cutoff Date.

“Owner Trust Estate” shall have the meaning specified in the Trust Agreement.

“Owner Trustee” shall mean U.S. Bank Trust National Association, a national
banking association, not in its individual capacity but solely as Owner Trustee
under the Trust Agreement, and any successor Owner Trustee under the Trust
Agreement.

“Permitted Investments” shall mean, on any date of determination, book-entry
securities, negotiable instruments or securities represented by instruments in
bearer or registered form which evidence:

(i) direct obligations of, and obligations fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States;

(ii) demand deposits, time deposits, bankers’ acceptances or certificates of
deposit of any depository institution or trust company incorporated under the
laws of the United States or any State (or any domestic branch of a foreign
bank) and subject to supervision and examination by federal or State banking or
depository institution authorities; provided, however, that such investment
shall not have an “r” highlighter affixed to its rating and its terms shall have
a predetermined fixed dollar amount of principal due at maturity that cannot
vary or change; and, provided further, that, at the time of the investment, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) of such depository institution or
trust company shall have a rating from Fitch of at least “F1+” (if rated by
Fitch) and from Moody’s of at least “Prime-1”;

 

11



--------------------------------------------------------------------------------

(iii) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) described in clause
(ii) above;

(iv) short-term corporate securities bearing interest or sold at a discount
issued by any corporation incorporated under the laws of the United States or
any State thereof; provided, however, that such investment shall not have an “r”
highlighter affixed to its rating and its terms shall have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change; and,
provided further, that, at the time of the investment, the short-term unsecured
debt obligations (other than such obligations the rating of which is based on
the credit of a Person other than such corporation) of such corporation shall
have a rating from Fitch of at least “AAA” (if rated by Fitch) and from Moody’s
of at least “Aaa”;

(v) commercial paper having, at the time of the investment, a rating from Fitch
of at least “F1+” (if rated by Fitch) and from Moody’s of at least “Prime-1”;
provided, however, that such investment shall not have an “r” highlighter
affixed to its rating and its terms shall have a predetermined fixed dollar
amount of principal due at maturity that cannot vary or change;

(vi) guaranteed investment contracts issued by an insurance company or other
corporation as to which the Rating Agency Condition shall have been satisfied;

(vii) investments in money market funds having a rating from Fitch of at least
“AAA” (if rated by Fitch) and from Moody’s of at least “Aaa-mf” (including funds
for which the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates is investment manager or advisor); and

(viii) any other investment as to which the Rating Agency Condition shall have
been satisfied.

“Person” shall mean a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, limited liability partnership, trust, unincorporated
organization, or government or any agency or political subdivision thereof, or
any other entity of whatever nature.

“Pool Balance” shall mean, as of the last day of any Collection Period, the
aggregate Principal Balance of the Receivables as of such last day; provided,
however, that if the Receivables are purchased by the Servicer pursuant to
Section 9.1(a) or are sold or otherwise liquidated by the Indenture Trustee
following an Event of Default pursuant to Section 5.4(a) of the Indenture, the
Pool Balance shall be deemed to be zero as of the last day of the Collection
Period during which such purchase, sale or other liquidation occurs.

“Principal Balance” shall mean, with respect to any Receivable as of any date,
the Amount Financed under such Receivable minus the sum of (i) that portion of
all Scheduled Payments actually received on or prior to such date allocable to
principal using the Simple

 

12



--------------------------------------------------------------------------------

Interest Method (to the extent collected) plus (ii) any rebates of extended
service plan contract costs or physical damage, theft, GAP, credit life or
credit disability insurance premiums included in the Amount Financed plus
(iii) any full or partial prepayment applied to reduce the unpaid principal
balance of such Receivable; provided, however, that (i) the Principal Balance of
a Defaulted Receivable shall be zero as of the last day of the Collection Period
during which it became a Defaulted Receivable and (ii) the Principal Balance of
a Purchased Receivable shall be zero as of the last day of the Collection Period
during which it became a Purchased Receivable.

“Priority Principal Distributable Amount” shall mean, with respect to any
Distribution Date, the excess, if any, of the Note Balance of the Class A Notes
as of the day preceding such Distribution Date over the Pool Balance as of the
last day of the preceding Collection Period; provided, however, that the
Priority Principal Distributable Amount for each Distribution Date on and after
the Class Final Distribution Date for any Class of Class A Notes shall equal the
greater of (i) the amount otherwise calculated pursuant to this definition and
(ii) the outstanding principal balance of the Class A Notes of such Class as of
the day preceding such Distribution Date.

“Purchase Amount” shall mean, with respect to any Distribution Date and any
Receivable to be repurchased by the Depositor or purchased by the Servicer on
such Distribution Date, an amount equal to the sum of (i) the Principal Balance
of such Receivable plus (ii) the amount of accrued but unpaid interest on such
Principal Balance at the related APR to but excluding such Distribution Date.

“Purchased Receivable” shall mean a Receivable as to which payment of the
Purchase Amount has been made by the Depositor pursuant to Section 2.4 or by the
Servicer pursuant to Section 3.7 or 9.1.

“Quaternary Principal Distributable Amount” shall mean, with respect to any
Distribution Date, (i) the excess, if any, of the sum of the Note Balance of the
Class A Notes, the Note Balance of the Class B Notes, the Note Balance of the
Class C Notes and the Note Balance of the Class D Notes, in each case as of the
day preceding such Distribution Date, over the Pool Balance as of the last day
of the preceding Collection Period minus (ii) the sum of the Priority Principal
Distributable Amount, if any, for such Distribution Date, the Secondary
Principal Distributable Amount, if any, for such Distribution Date and the
Tertiary Principal Distributable Amount, if any, for such Distribution Date;
provided, however, that the Quaternary Principal Distributable Amount for each
Distribution Date on and after the Class D Final Distribution Date shall equal
the greater of (i) the amount otherwise calculated pursuant to this definition
and (ii) the outstanding principal balance of the Class D Notes as of the day
preceding such Distribution Date.

“Rating Agencies” shall mean Fitch and Moody’s and their respective successors;
provided, however, that if no such organization or successor is any longer in
existence, Rating Agency shall mean a nationally recognized statistical rating
organization or other comparable Person designated by the Trust, notice of which
designation shall have been given to the Indenture Trustee, the Owner Trustee
and the Servicer.

 

13



--------------------------------------------------------------------------------

“Rating Agency Condition” shall mean, with respect to any action, a condition
that is satisfied if the person requesting such action (i) delivers a letter
from each Rating Agency to the Depositor, the Seller, the Servicer, the
Indenture Trustee and the Owner Trustee to the effect that such action will not
result in a reduction or withdrawal of the then-current rating assigned by such
Rating Agency to any Class of Notes or (ii) provides ten (10) Business Days’
prior written notice of such action to each Rating Agency and such Rating Agency
has not notified the Depositor, the Seller, the Servicer, the Indenture Trustee
and the Owner Trustee in writing that such action will result in a reduction or
withdrawal of the then-current rating assigned by such Rating Agency to any
Class of Notes.

“Receivable” shall mean a motor vehicle retail installment sale contract
identified on the Receivable Schedule (as such contract may be amended,
supplemented or otherwise modified and in effect from time to time).

“Receivable File” shall mean, with respect to any Receivable, the electronic
entries, documents, instruments and writings with respect to such Receivable
specified in Section 2.5.

“Receivable Schedule” shall mean the list identifying the Receivables attached
as Schedule 1 to this Agreement (which list may be in the form of microfiche or
compact disk).

“Receivables Purchase Agreement” shall mean the Receivables Purchase Agreement,
dated as of August 1, 2015, between the Seller and the Depositor.

“Record Date” shall mean, with respect to any Distribution Date, the close of
business on the Business Day preceding such Distribution Date; provided,
however, that if Definitive Notes have been issued with respect to any Class of
Notes, Record Date shall mean, with respect to any Distribution Date for such
Class, the last Business Day of the calendar month preceding such Distribution
Date.

“Regular Principal Distributable Amount” shall mean, with respect to any
Distribution Date, the lesser of (i) the Note Balance as of the day preceding
such Distribution Date and (ii) (A) the excess, if any, of (x) the sum of the
Note Balance as of the day preceding such Distribution Date and the
Overcollateralization Target Amount for such Distribution Date over (y) the Pool
Balance as of the last day of the preceding Collection Period minus (B) the sum
of the Priority Principal Distributable Amount, if any, the Secondary Principal
Distributable Amount, if any, the Tertiary Principal Distributable Amount, if
any, and the Quaternary Principal Distributable Amount, if any, in each case for
such Distribution Date.

“Regulation AB” shall mean Subpart 229.1100 – Asset-Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be
amended, clarified or interpreted from time to time by the Commission or its
staff.

“Related Fiscal Quarter” shall mean (i) for any Distribution Date occurring in
August, September or October, the Fiscal Quarter ending on the last day of the
preceding May, (ii) for any Distribution Date occurring in November, December or
January, the Fiscal Quarter ending on the last day of the preceding August,
(iii) for any Distribution Date occurring in February, March or April, the
Fiscal Quarter ending on the last day of the preceding November and (iv) for any
Distribution Date occurring in May, June or July, the Fiscal Quarter ending on
the last day of the preceding February.

 

14



--------------------------------------------------------------------------------

“Relevant UCC” shall mean the Uniform Commercial Code as in effect from time to
time in any relevant jurisdiction.

“Required Payment Amount” shall have, for any Distribution Date, the meaning
specified for such Distribution Date in Section 4.6(a).

“Required Rating” shall mean a short-term unsecured debt rating of “F1+” by
Fitch (if rated by Fitch) and “Prime-1” by Moody’s.

“Required Reserve Account Amount” shall mean, for any Distribution Date,
$2,500,000.03; provided, however, that the Required Reserve Account Amount for
any Distribution Date shall not exceed the Note Balance as of such Distribution
Date (after giving effect to all payments of principal made to the Noteholders
on such Distribution Date); and, provided further, that, if the Pool Balance as
of the last day of the preceding Collection Period is zero, the Required Reserve
Account Amount for the related Distribution Date shall be $0; and, provided
further, that, if, pursuant to Section 4.1(d), all amounts on deposit in the
Reserve Account on such Distribution Date are transferred from the Reserve
Account to the Collection Account and included in Available Funds for purposes
of application pursuant to Section 2.8(a) of the Indenture on such Distribution
Date, the Required Reserve Account Amount for such Distribution Date shall be
$0.

“Reserve Account” shall mean the account established and maintained as such
pursuant to Section 4.7(a).

“Reserve Account Amount” shall mean, for any Distribution Date, the amount on
deposit in and available for withdrawal from the Reserve Account on such
Distribution Date (after giving effect to all deposits to and withdrawals from
the Reserve Account on the preceding Distribution Date, or, in the case of the
initial Distribution Date, the Closing Date), including all interest and other
income (net of losses and investment expenses) earned on such amount during the
preceding Collection Period.

“Reserve Account Deficiency” shall have, for any Distribution Date, the meaning
specified for such Distribution Date in Section 4.6(b).

“Reserve Account Draw Amount” shall have the meaning specified in
Section 4.6(b).

“Reserve Account Property” shall have the meaning specified in Section 4.7(a).

“Responsible Officer” shall mean (i) in the case of the Indenture Trustee, any
managing director, principal, vice president, assistant vice president,
assistant secretary, assistant treasurer or trust officer of the Indenture
Trustee or any other officer of the Indenture Trustee customarily performing
functions similar to those performed by any of the above designated officers
and, with respect to a particular corporate trust matter, any other officer of
the Indenture Trustee to whom such matter is referred because of such officer’s
knowledge of and familiarity

 

15



--------------------------------------------------------------------------------

with the particular subject and (ii) in the case of the Owner Trustee, any vice
president, assistant vice president, assistant secretary, assistant treasurer,
senior associate, trust officer or financial services officer of the Owner
Trustee or any other officer of the Owner Trustee customarily performing
functions similar to those performed by any of the above designated officers and
with direct responsibility for the administration of the Trust and, with respect
to a particular corporate trust matter, any other officer of the Owner Trustee
to whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Scheduled Payment” shall mean, for any Receivable, each payment required to be
made by the related Obligor in accordance with the terms of such Receivable
(after giving effect to any deferral of payments pursuant to Section 3.2 or any
rescheduling of payments as a result of any Insolvency Event with respect to
such Obligor).

“Secondary Principal Distributable Amount” shall mean, with respect to any
Distribution Date, (i) the excess, if any, of the sum of the Note Balance of the
Class A Notes and the Note Balance of the Class B Notes, in each case as of the
day preceding such Distribution Date, over the Pool Balance as of the last day
of the preceding Collection Period minus (ii) the Priority Principal
Distributable Amount, if any, for such Distribution Date; provided, however,
that the Secondary Principal Distributable Amount for each Distribution Date on
and after the Class B Final Distribution Date shall equal the greater of (i) the
amount otherwise calculated pursuant to this definition and (ii) the outstanding
principal balance of the Class B Notes as of the day preceding such Distribution
Date.

“Securities” shall have the meaning specified in Section 6.7(a).

“Securities Act” shall mean the Securities Act of 1933.

“Securitization Trust” shall have the meaning specified in Section 6.7(a).

“Seller” shall mean CarMax, in its capacity as seller of the Receivables under
the Receivables Purchase Agreement, and its successors in such capacity.

“Servicer” shall mean CarMax, in its capacity as servicer of the Receivables
under this Agreement, and its successors in such capacity (including the
Indenture Trustee if the Indenture Trustee is appointed successor Servicer
pursuant to Section 8.2(a)).

“Servicer’s Certificate” shall have the meaning specified in Section 3.9.

“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Receivables whose name
appears on a list of servicing officers attached to an Officer’s Certificate
furnished on the Closing Date to the Owner Trustee and the Indenture Trustee by
the Servicer, as such list may be amended from time to time by the Servicer in
writing.

“Servicing Rate” shall mean 1.00% per annum.

 

16



--------------------------------------------------------------------------------

“Simple Interest Advance” shall mean, with respect to a Simple Interest
Receivable, the amount, as of the last day of a Collection Period, which is
advanced with respect to such Simple Interest Receivable by the Servicer
pursuant to Section 4.4(a).

“Simple Interest Method” shall mean the method of allocating a fixed level
payment between principal and interest, pursuant to which such payment is
allocated, first, to interest in an amount equal to the product of the APR of
the related Receivable multiplied by the unpaid Principal Balance of such
Receivable multiplied by the period of time (expressed as a fraction of a year,
based on the actual number of days in the applicable calendar month and a
365-day year) elapsed since the preceding payment was made, then to any
applicable late charges, then to principal due on the date of payment, then to
any other fees due under the related Receivable that are not included in the
related Amount Financed and then to reduce further the principal balance of such
Receivable.

“Simple Interest Receivable” shall mean any Receivable under which each payment
is allocated in accordance with the Simple Interest Method.

“Special Unrated Servicer Tangible Net Worth Event” shall mean, as of any
Distribution Date, the failure of CarMax, Inc. to have, as of the last day of
the Related Fiscal Quarter, a Consolidated Tangible Net Worth of at least
$1,000,000,000.

“State” shall mean any of the 50 states of the United States or the District of
Columbia.

“Supplemental Servicing Fees” means any late, prepayment and other
administrative fees and expenses collected during a Collection Period

“Tertiary Principal Distributable Amount” shall mean, with respect to any
Distribution Date, (i) the excess, if any, of the sum of the Note Balance of the
Class A Notes, the Note Balance of the Class B Notes and the Note Balance of the
Class C Notes, in each case as of the day preceding such Distribution Date, over
the Pool Balance as of the last day of the preceding Collection Period minus
(ii) the sum of the Priority Principal Distributable Amount, if any, for such
Distribution Date and the Secondary Principal Distributable Amount, if any, for
such Distribution Date; provided, however, that the Tertiary Principal
Distributable Amount for each Distribution Date on and after the Class C Final
Distribution Date shall equal the greater of (i) the amount otherwise calculated
pursuant to this definition and (ii) the outstanding principal balance of the
Class C Notes as of the day preceding such Distribution Date.

“Total Note Interest” shall mean, for any Distribution Date and any Class of
Notes, the sum of (i) the Monthly Note Interest for such Distribution Date for
such Class plus (ii) the Additional Note Interest for such Distribution Date for
such Class.

“Total Servicing Fee” shall mean, for any Collection Period, the sum of (i) the
Monthly Servicing Fee for such Collection Period plus (ii) all accrued but
unpaid Monthly Servicing Fees for previous Collection Periods.

“Transition Costs” shall have the meaning specified in Section 8.2(b).

 

17



--------------------------------------------------------------------------------

“Trust” shall mean the CarMax Auto Owner Trust 2015-3, a Delaware statutory
trust.

“Trust Agreement” shall mean the Amended and Restated Trust Agreement, dated as
of August 1, 2015, between the Depositor and the Owner Trustee, as amended,
supplemented or otherwise modified and in effect from time to time.

“Trust Fiscal Year” shall mean the period commencing on March 1 of any year and
ending on February 28 (or February 29, if applicable) of the following year.

“Trust Property” shall mean the Receivables and the other related property sold,
transferred, assigned and otherwise conveyed by the Depositor to the Trust
pursuant to Section 2.1(a).

“United States” shall mean the United States of America.

“Unreimbursed Servicer Advance” shall mean a Simple Interest Advance which the
Servicer determines in its sole discretion is unrecoverable.

1.2 Other Definitional Provisions.

(a) Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to them in the Indenture.

(b) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

(c) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings assigned to them
under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

(d) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, Section, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified. The term “including” shall mean “including without limitation.”

(e) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

(f) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns.

 

18



--------------------------------------------------------------------------------

ARTICLE II

TRUST PROPERTY

2.1 Conveyance of Trust Property.

(a) In consideration of the Trust’s delivery to, or upon the written order of,
the Depositor of authenticated Notes, in authorized denominations in aggregate
principal amounts equal to the Initial Note Balance, and authenticated
Certificates, the Depositor hereby irrevocably sells, transfers, assigns, sets
over and otherwise conveys to the Trust, without recourse (subject to the
obligations herein), all right, title and interest of the Depositor, whether now
owned or hereafter acquired, in, to and under the following:

(i) the Receivables;

(ii) all amounts received on or in respect of the Receivables after the Cutoff
Date;

(iii) the security interests in the Financed Vehicles granted by the Obligors
pursuant to the Receivables and any other interest of the Depositor in such
Financed Vehicles;

(iv) all proceeds from claims on or refunds of premiums with respect to physical
damage, theft, GAP, credit life or credit disability insurance policies relating
to the Financed Vehicles or the Obligors;

(v) the Receivable Files;

(vi) the Collection Account, the Note Payment Account, the Certificate Payment
Account and the Reserve Account and all amounts, securities, financial assets,
investments and other property deposited in or credited to any of the foregoing
and all proceeds thereof;

(vii) all rights of the Depositor under the Receivables Purchase Agreement,
including the right to require the Seller to repurchase Receivables from the
Depositor;

(viii) the right to realize upon any property (including the right to receive
future Liquidation Proceeds) that shall have secured a Receivable and have been
repossessed by or on behalf of the Trust; and

(ix) all present and future claims, demands, causes of action and choses in
action in respect of any or all of the foregoing and all payments on or under
and all

 

19



--------------------------------------------------------------------------------

proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property; all accounts, general
intangibles, chattel paper, instruments, documents, money, investment property,
deposit accounts, letters of credit, letter-of-credit rights, insurance
proceeds, condemnation awards, rights to payment of any and every kind and other
forms of obligations; and all other property which at any time constitutes all
or part of or is included in the proceeds of any of the foregoing.

(b) The Depositor and the Trust intend that the transfer of the Trust Property
contemplated by Section 2.1(a) constitute a sale of the Trust Property,
conveying good title to the Trust Property, from the Depositor to the Trust. If
such transfer is deemed to be a pledge to secure the payment of the Notes,
however, the Depositor hereby grants to the Trust a first priority security
interest in all of the Depositor’s right, title and interest in, to and under
the Trust Property, and all proceeds thereof, to secure the payment of the
Notes, and in such event, this Agreement shall constitute a security agreement
under applicable law.

(c) The sale, transfer, assignment and conveyance of the Trust Property made
under Section 2.1(a) shall not constitute and is not intended to result in an
assumption by the Trust of any obligation of the Depositor or the Seller to the
Obligors or any other Person in connection with the Receivables and the other
Trust Property or any obligation of the Depositor or the Seller under any
agreement, document or instrument related thereto.

2.2 Representations and Warranties of the Seller as to the Receivables. The
Seller has made to the Depositor the representations and warranties as to the
Receivables set forth in Section 3.2(b) of the Receivables Purchase Agreement.
The Trust shall be deemed to have relied on such representations and warranties
in accepting the Receivables. The representations and warranties set forth in
Section 3.2(b) of the Receivables Purchase Agreement speak as of the execution
and delivery of this Agreement, except to the extent otherwise provided, but
shall survive the sale, transfer, assignment and conveyance of the Receivables
to the Trust pursuant to this Agreement and the pledge of the Receivables to the
Indenture Trustee pursuant to the Indenture. Pursuant to Section 2.1, the
Depositor has sold, transferred, assigned, set over and otherwise conveyed to
the Trust, as part of the Trust Property, its rights under the Receivables
Purchase Agreement, including its right to require the Seller to repurchase
Receivables in accordance with the Receivables Purchase Agreement upon a breach
of the representations and warranties set forth in Section 3.2(b) of the
Receivables Purchase Agreement.

2.3 Representations and Warranties of the Depositor as to the Receivables. The
Depositor makes the following representations and warranties as to the
Receivables on which the Trust shall be deemed to have relied in accepting the
Receivables. The representations and warranties speak as of the Closing Date,
except to the extent otherwise provided, but shall survive the sale, transfer,
assignment and conveyance of the Receivables to the Trust pursuant to this
Agreement and the pledge of the Receivables to the Indenture Trustee pursuant to
the Indenture.

(a) Characteristics of Receivables. Each Receivable (i) has been originated by
CarMax Auto or an Affiliate of CarMax Auto in the United States in the ordinary
course of

 

20



--------------------------------------------------------------------------------

business in connection with the sale of a new or used motor vehicle and has been
fully and properly executed by the parties thereto, (ii) contains customary and
enforceable provisions such that the rights and remedies of the holder thereof
are adequate for realization against the collateral of the benefits of the
security, (iii) provides for level scheduled monthly payments that fully
amortize the Amount Financed by maturity (except that the period between the
date of such Receivable and the date of the first Scheduled Payment may be less
than or greater than one month and the amount of the first and last Scheduled
Payments may be less than or greater than the level payments) and yield interest
at the related APR, (iv) provides for, in the event that such Receivable is
prepaid, a prepayment that fully pays the Principal Balance of such Receivable
with interest at the related APR through the date of payment, (v) is a retail
installment sale contract substantially in the form of Exhibit B to the
Receivables Purchase Agreement, (vi) is secured by a new or used motor vehicle
that had not been repossessed as of the Cutoff Date, (vii) is a Simple Interest
Receivable, (viii) relates to an Obligor who has made at least one payment under
such Receivable as of the Cutoff Date and (ix) relates to an Obligor whose
mailing address is located in any State.

(b) Receivable Schedule. The information set forth in the Receivable Schedule
was true and correct in all material respects as of the close of business on the
Cutoff Date, and no selection procedures believed to be adverse to the Depositor
and/or the Noteholders were utilized in selecting the Receivables from those
retail installment sale contracts which met the criteria contained in this
Agreement. The information set forth in the compact disk or other listing
regarding the Receivables made available to the Depositor and its assigns (which
compact disk or other listing is required to be delivered as specified herein)
is true and correct in all material respects.

(c) Compliance with Law. Each Receivable and the sale of the related Financed
Vehicle complied, at the time such Receivable was originated and complies, as of
the Closing Date, in all material respects with all requirements of applicable
federal, State and local laws, and regulations thereunder, including usury laws,
the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair
Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Consumer Financial
Protection Bureau’s Regulations B and Z, the Servicemembers Civil Relief Act,
State adaptations of the National Consumer Act and the Uniform Consumer Credit
Code and any other consumer credit, equal opportunity and disclosure laws
applicable to such Receivable and sale.

(d) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the related Obligor, enforceable by the
holder thereof in all material respects in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

(e) No Government Obligor. No Receivable is due from the United States or any
State or from any agency, department or instrumentality of the United States or
any State.

(f) Security Interest in Financed Vehicles. Immediately prior to the transfer of
the Receivables by the Seller to the Depositor, each Receivable was secured by a
valid, binding and enforceable first priority perfected security interest in
favor of the Seller in the

 

21



--------------------------------------------------------------------------------

related Financed Vehicle, which security interest has been validly assigned by
the Seller to the Depositor. The Servicer has received, or will receive within
180 days after the Closing Date, the original certificate of title for each
Financed Vehicle (other than any Financed Vehicle that is subject to a
certificate of title statute or motor vehicle registration law that does not
require that the original certificate of title for such Financed Vehicle be
delivered to the Seller).

(g) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, nor has any Financed Vehicle been released in whole or in part from
the Lien granted by the related Receivable.

(h) No Waiver. No provision of any Receivable has been waived in such a manner
that such Receivable fails to meet all of the representations and warranties
made by the Depositor in this Section 2.3 with respect thereto.

(i) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part or subject to
any right of rescission, setoff, counterclaim or defense, including the defense
of usury, and the Depositor has no knowledge of any such right of rescission,
setoff, counterclaim or defense being asserted or threatened with respect to any
Receivable.

(j) No Liens. The Depositor has no knowledge of any liens or claims that have
been filed, including liens for work, labor or materials or for unpaid State or
federal taxes, relating to any Financed Vehicle that are prior to, or equal or
coordinate with, the security interest in such Financed Vehicle created by the
related Receivable.

(k) No Default. Except for payment defaults continuing for a period of not more
than 30 days as of the Cutoff Date, the Depositor has no knowledge that any
default, breach, violation or event permitting acceleration under the terms of
any Receivable has occurred or that any continuing condition that with notice or
the lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable has arisen, and the
Depositor has not waived any such event or condition.

(l) Title. The Depositor has purchased the Receivables from the Seller. The
Depositor intends that the transfer of the Receivables contemplated by
Section 2.1 constitute a sale of the Receivables from the Depositor to the Trust
and that the beneficial interest in, and title to, the Receivables not be part
of the Depositor’s estate in the event of the filing of a bankruptcy petition by
or against the Depositor under any bankruptcy law. The Depositor has not sold,
transferred, assigned or pledged any Receivable to any Person other than the
Trust. The Depositor has not created, incurred or suffered to exist any Lien,
encumbrance or security interest on any Receivable except for the Lien of the
Receivables Purchase Agreement, this Agreement and the Indenture.

(m) Security Interest Matters. This Agreement creates a valid and continuing
“security interest” (as defined in the Relevant UCC) in the Receivables in favor
of the Trust, which security interest is prior to all other Liens and is
enforceable as such as against creditors of

 

22



--------------------------------------------------------------------------------

and purchasers from the Depositor. With respect to each Receivable, the Seller
has taken all steps necessary to perfect its security interest against the
related Obligor in the related Financed Vehicle. The Receivables constitute
“tangible chattel paper” (as defined in the Relevant UCC). The Depositor owns
and has good and marketable title to the Receivables free and clear of any Lien,
claim or encumbrance of any Person. The Depositor has caused or will cause prior
to the Closing Date the filing of all appropriate financing statements in the
proper filing offices in the appropriate jurisdictions under applicable law
necessary to perfect the security interest in the Receivables granted to the
Trust under this Agreement. Other than the security interest granted to the
Trust under this Agreement, the Depositor has not pledged, assigned, sold,
granted a security interest in or otherwise conveyed any of the Receivables. The
Depositor has not authorized the filing of and is not aware of any financing
statements against the Depositor that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Trust under this Agreement or that has been
terminated. The Depositor is not aware of any judgment or tax lien filings
against the Depositor. The security interest of the Seller in each Financed
Vehicle has been validly assigned by the Depositor to the Trust.

(n) Financing Statements. All financing statements filed or to be filed against
the Depositor in favor of the Indenture Trustee (as assignee of the Trust)
contain a statement substantially to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Indenture Trustee.”

(o) Valid Assignment. No Receivable has been originated in, or is subject to the
laws of, any jurisdiction under which the sale, transfer, assignment and
conveyance of such Receivable under the Receivables Purchase Agreement or this
Agreement or the pledge of such Receivable under the Indenture is unlawful, void
or voidable or under which such Receivable would be rendered void or voidable as
a result of any such sale, transfer, assignment, conveyance or pledge. The
Depositor has not entered into any agreement with any account debtor that
prohibits, restricts or conditions the assignment of the Receivables.

(p) One Original. There is only one original executed copy of each Receivable.

(q) Principal Balance. Each Receivable had a remaining Principal Balance as of
the Cutoff Date of not less than $500.

(r) No Bankrupt Obligors. As of the Cutoff Date, no Receivable was due from an
Obligor that was the subject of a proceeding under the Bankruptcy Code of the
United States or was bankrupt.

(s) New and Used Vehicles. As of the Cutoff Date, approximately 0.73% of the
Pool Balance related to Receivables secured by new Financed Vehicles and
approximately 99.27% of the Pool Balance related to Receivables secured by used
Financed Vehicles.

(t) Origination. Each Receivable was originated after April 27, 2009.

 

23



--------------------------------------------------------------------------------

(u) Term to Maturity. Each Receivable had an original term to maturity of not
more than 72 months and not less than 12 months and a remaining term to maturity
as of the Cutoff Date of not more than 71 months and not less than 3 months.

(v) Weighted Average Remaining Term to Maturity. As of the Cutoff Date, the
weighted average remaining term to maturity of the Receivables was approximately
63.52 months.

(w) Annual Percentage Rate. Each Receivable has an APR of not more than 25.00%.

(x) Location of Receivable Files. The Receivable Files are maintained at the
location listed in Schedule 2 to this Agreement.

(y) Simple Interest Method. All payments with respect to the Receivables have
been allocated consistently in accordance with the Simple Interest Method.

(z) No Delinquent Receivables. As of the Cutoff Date, no payment due under any
Receivable was more than 30 days past due.

(aa) Insurance. Each Obligor has obtained or agreed to obtain physical damage
insurance (which insurance shall not be force placed insurance) covering the
related Financed Vehicle in accordance with the Seller’s normal requirements.

(bb) Fair Market Value. The Receivables Purchase Price represents the fair
market value of the Receivables.

(cc) Custodial Agreements. Immediately prior to the transfer of the Receivables
by the Seller to the Depositor, the Seller or an Affiliate of the Seller had
possession of the Receivable Files and there were no, and there will not be any,
custodial agreements in effect materially adversely affecting the right or
ability of the Seller to make, or cause to be made, any delivery required under
this Agreement.

(dd) Bulk Transfer Laws. The transfer of the Receivables and the Receivable
Files by the Depositor to the Trust pursuant to this Agreement is not subject to
the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.

(ee) No Transfer Restrictions. The Depositor has not created, incurred or
suffered to exist any restriction on transferability of the Receivables except
for the restrictions on transferability imposed by this Agreement.

2.4 Repurchase by Depositor upon Breach. The Depositor, the Servicer or the
Administrator (on behalf of the Trust), as the case may be, shall inform the
other parties to this Agreement, the Seller and the Indenture Trustee promptly,
in writing, upon the discovery of any breach or failure to be true of the
representations and warranties set forth in Section 2.3. If such breach or
failure shall not have been cured by the close of business on the last day of
the Collection Period which includes the 30th day after the date on which the
Depositor becomes aware of, or receives written notice from the Servicer or the
Administrator (on behalf of the

 

24



--------------------------------------------------------------------------------

Trust) of, such breach or failure, and such breach or failure materially and
adversely affects the interest of the Trust in a Receivable, the Depositor shall
repurchase such Receivable from the Trust on the Distribution Date immediately
following such Collection Period. In consideration of the repurchase of a
Receivable hereunder, the Depositor shall remit the Purchase Amount of such
Receivable in the manner specified in Section 4.5. The sole remedy of the Trust,
the Owner Trustee, the Indenture Trustee, the Noteholders and the
Certificateholders with respect to a breach or failure to be true of the
representations and warranties set forth in Section 2.3 shall be to require the
Depositor to repurchase Receivables pursuant to this Section 2.4. None of the
Administrator, the Owner Trustee or the Indenture Trustee shall have any duty to
conduct an affirmative investigation as to the occurrence of any condition
requiring the repurchase of any Receivable pursuant to this Section 2.4 or the
eligibility of any Receivable for purposes of this Agreement.

2.5 Custody of Receivable Files. To assure uniform quality in servicing the
Receivables and to reduce administrative costs, the Trust, upon the execution
and delivery of this Agreement, hereby revocably appoints the Servicer as its
agent, and the Servicer hereby accepts such appointment, to act as custodian on
behalf of the Trust and the Indenture Trustee of the following documents or
instruments, which are hereby constructively delivered to the Indenture Trustee,
as pledgee of the Trust pursuant to the Indenture with respect to each
Receivable (collectively, a “Receivable File”):

(i) the original, executed copy of such Receivable;

(ii) the original credit application with respect to such Receivable fully
executed by the related Obligor or a photocopy thereof or a record thereof on a
computer file or disc or on microfiche;

(iii) the original certificate of title for the related Financed Vehicle or such
other documents that the Seller or the Servicer shall keep on file, in
accordance with its customary practices and procedures, evidencing the security
interest of the Seller in such Financed Vehicle;

(iv) documents evidencing the commitment of the related Obligor to maintain
physical damage insurance covering the related Financed Vehicle; and

(v) any and all other documents (including any computer file or disc or
microfiche) that the Seller or the Servicer shall keep on file, in accordance
with its customary practices and procedures, relating to such Receivable, the
related Obligor or the related Financed Vehicle.

On the Closing Date, the Servicer shall deliver to the Trust and the Indenture
Trustee an Officer’s Certificate confirming that the Servicer has received, on
behalf of the Trust and the Indenture Trustee, all the documents and instruments
necessary for the Servicer to act as the agent of the Trust and the Indenture
Trustee for the purposes set forth in this Section 2.5, including the documents
referred to herein, and the Trust and the Indenture Trustee are hereby
authorized to rely on such Officer’s Certificate. In addition, within 180 days
after the Closing Date, the Servicer shall deliver to the Trust and the
Indenture Trustee an Officer’s Certificate

 

25



--------------------------------------------------------------------------------

certifying that the Servicer has received the original certificate of title for
each Financed Vehicle except each Financed Vehicle securing an outstanding
Receivable for which the Servicer has not received the original certificate of
title as shall be identified in such Officer’s Certificate (and indicating
whether such Financed Vehicle is subject to a certificate of title statute or
motor vehicle registration law that requires that the original certificate of
title for such Financed Vehicle be delivered to the Seller).

2.6 Duties of Servicer as Custodian.

(a) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Trust and the Indenture Trustee and
maintain such accurate and complete accounts, records and computer systems
pertaining to each Receivable File as shall enable the Servicer and the Trust to
comply with the terms and provisions of this Agreement and the Indenture Trustee
to comply with the terms and conditions of the Indenture. In performing its
duties as custodian, the Servicer shall act with reasonable care, using that
degree of skill and attention that the Servicer exercises with respect to the
files relating to comparable motor vehicle retail installment sale contracts
that the Servicer services for itself or others. The Servicer shall conduct, or
cause to be conducted, in accordance with its customary practices and
procedures, periodic audits of the Receivable Files held by it under this
Agreement, and of the related accounts, records and computer systems, in such a
manner as shall enable the Trust or the Indenture Trustee to verify the accuracy
of the Servicer’s record keeping. The Servicer shall promptly report to the
Owner Trustee and the Indenture Trustee any failure on its part to hold the
Receivable Files and maintain its accounts, records and computer systems as
herein provided and promptly take appropriate action to remedy any such failure.
Nothing herein shall be deemed to require an initial review or any periodic
review by the Trust, the Owner Trustee or the Indenture Trustee of the
Receivable Files, and none of the Trust, the Owner Trustee or the Indenture
Trustee shall be liable or responsible for any action or failure to act by the
Servicer in its capacity as custodian hereunder.

(b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at the location listed in Schedule 2 or at such other location
as shall be specified to the Trust, the Owner Trustee and the Indenture Trustee
by written notice not later than ninety (90) days after any change in location.
The Servicer shall make available to the Owner Trustee and the Indenture Trustee
or its duly authorized representatives, attorneys or auditors, a list of
locations of the Receivable Files, the Receivable Files, and the related
accounts, records, and computer systems maintained by the Servicer, at such
times as the Trust or the Indenture Trustee shall instruct.

(c) Release of Documents. As soon as practicable after receiving written
instructions from the Indenture Trustee, the Servicer shall release any document
in the Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent
or the Indenture Trustee’s designee, as the case may be, at such place as the
Indenture Trustee may reasonably designate.

(d) Title to Receivables. The Servicer shall not at any time have or in any way
attempt to assert any interest in any Receivable held by it as custodian
hereunder or in the related Receivable File other than for collecting or
enforcing such Receivable for the benefit of the Trust. The entire equitable
interest in such Receivable and the related Receivable File shall at all times
be vested in the Trust.

 

26



--------------------------------------------------------------------------------

2.7 Instructions; Authority to Act. The Servicer shall be deemed to have
received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by an Authorized Officer. A certified
copy of excerpts of authorizing resolutions of the Board of Directors of the
Indenture Trustee shall constitute conclusive evidence of the authority of any
such Authorized Officer to act and shall be considered in full force and effect
until receipt by the Servicer of written notice to the contrary given by the
Indenture Trustee.

2.8 Indemnification by the Custodian. The Servicer, in its capacity as
custodian, shall indemnify and hold harmless the Trust, the Owner Trustee and
the Indenture Trustee and each of their respective officers, directors,
employees and agents from and against any and all liabilities, obligations,
losses, compensatory damages, payments, costs or expenses (including legal fees
if any) of any kind whatsoever that may be imposed on, incurred or asserted
against the Trust, the Owner Trustee or the Indenture Trustee or any of their
respective officers, directors, employees and agents as the result of any act or
omission by the Servicer relating to the maintenance and custody of the
Receivable Files; provided, however, that the Servicer shall not be liable
hereunder to the Owner Trustee or the Indenture Trustee, as applicable, to the
extent that such liabilities, obligations, losses, compensatory damages,
payments, costs or expenses result from the willful misfeasance, bad faith or
negligence of the Owner Trustee or the Indenture Trustee, as applicable.

2.9 Effective Period and Termination. The Servicer’s appointment as custodian
shall become effective as of the Cutoff Date and shall continue in full force
and effect until terminated pursuant to this Section 2.9. If the Servicer shall
resign as Servicer under Section 7.6, or if all of the rights and obligations of
the Servicer shall have been terminated under Section 8.1, the appointment of
the Servicer as custodian hereunder may be terminated (i) by the Trust, with the
consent of the Indenture Trustee, (ii) by the Holders of Notes evidencing not
less than 25% of the Note Balance of the Controlling Class or, if the Notes have
been paid in full, by the Holders of Certificates evidencing not less than 25%
of the aggregate Certificate Percentage Interest or (iii) by the Owner Trustee,
with the consent of the Holders of Notes evidencing not less than 25% of the
Note Balance of the Controlling Class, in each case by notice then given in
writing to the Depositor and the Servicer (with a copy to the Indenture Trustee
and the Owner Trustee if given by the Noteholders or the Certificateholders). As
soon as practicable after any termination of such appointment, the Servicer
shall deliver, or cause to be delivered, the Receivable Files and the related
accounts and records maintained by the Servicer to the Indenture Trustee, the
Indenture Trustee’s agent or the Indenture Trustee’s designee, as the case may
be, at such place as the Indenture Trustee may reasonably designate or, if the
Notes have been paid in full, at such place as the Owner Trustee may reasonably
designate.

 

27



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES AND

OTHER TRUST PROPERTY

3.1 Duties of Servicer. The Servicer shall administer the Receivables with
reasonable care. The Servicer’s duties shall include, but not be limited to, the
collection and posting of all payments, responding to inquiries by Obligors on
the Receivables, or by federal, State or local governmental authorities,
investigating delinquencies, reporting tax information to Obligors, furnishing
monthly and annual statements to the Owner Trustee and the Indenture Trustee
with respect to distributions and providing collection and repossession services
in the event of Obligor default. In performing its duties as Servicer hereunder,
the Servicer shall use reasonable care and exercise that degree of skill and
attention that the Servicer exercises with respect to all comparable motor
vehicle retail installment sale contracts that it services for itself or others.
Subject to the foregoing and to Section 3.2, the Servicer shall follow its
customary standards, policies, practices and procedures in performing its duties
hereunder as Servicer. Without limiting the generality of the foregoing, the
Servicer is hereby authorized and empowered to execute and deliver, on behalf of
itself, the Depositor, the Trust, the Owner Trustee, the Indenture Trustee, the
Certificateholders, the Noteholders or any one or more of them, any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Receivables
or the Financed Vehicles, all in accordance with this Agreement; provided,
however, that, notwithstanding the foregoing, the Servicer shall not, except
pursuant to an order from a court of competent jurisdiction, release an Obligor
from payment of any unpaid amount under any Receivable or waive the right to
collect the unpaid balance (including accrued interest) of any Receivable from
the related Obligor, except in connection with a de minimis deficiency which the
Servicer would not attempt to collect in accordance with its customary
procedures, in which event the Servicer shall indemnify the Trust for such
deficiency. If the Servicer shall commence a legal proceeding to enforce a
Receivable, the Trust shall thereupon be deemed to have automatically assigned
such Receivable to the Servicer, which assignment shall be solely for purposes
of collection. If in any enforcement suit or legal proceeding it shall be held
that the Servicer may not enforce a Receivable on the ground that it shall not
be a real party in interest or a holder entitled to enforce such Receivable, the
Trust shall (or the Administrator on behalf of the Trust shall), at the
Servicer’s expense and written direction, take steps to enforce such Receivable,
including bringing suit in its name or the names of the Indenture Trustee, the
Certificateholders, the Noteholders or any of them. The Trust shall execute and
deliver to the Servicer any powers of attorney and other documents as shall be
prepared by the Servicer and reasonably necessary or appropriate to enable the
Servicer to carry out its servicing and administrative duties hereunder. The
Servicer, at its expense, shall obtain on behalf of the Trust all licenses, if
any, required by the laws of any jurisdiction to be held by the Trust in
connection with ownership of the Receivables and shall make all filings and pay
all fees as may be required in connection therewith during the term hereof. If
the Servicer fails to perform its obligations under this Agreement and the
Indenture Trustee or any other successor Servicer is appointed as Servicer in
accordance with Section 8.2, such successor Servicer shall be responsible for
the Servicer’s duties under this Agreement except as specified in Section 8.2;
provided, however, that such successor Servicer shall not be liable for the
terminated Servicer’s failure to perform such obligations.

 

28



--------------------------------------------------------------------------------

3.2 Collection and Allocation of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due and
otherwise act with respect to the Receivables and the other Trust Property in
such manner as will, in the reasonable judgment of the Servicer, maximize the
amount to be received by the Trust with respect thereto and in accordance with
the standard of care required by Section 3.1. The Servicer shall allocate
collections on or in respect of the Receivables between principal and interest
in accordance with the customary servicing practices and procedures it follows
with respect to all comparable motor vehicle retail installment sale contracts
that it services for itself or others. The Servicer shall not increase or
decrease the number or amount of any Scheduled Payment, the Amount Financed
under any Receivable or the APR of any Receivable, or extend, rewrite or
otherwise modify the payment terms of any Receivable; provided, however, that
the Servicer may, in its sole discretion, extend the due date for one or more
payments due on any Receivable for credit-related reasons that would be
acceptable to the Servicer with respect to comparable motor vehicle retail
installment sale contracts that it services for itself or others and in
accordance with its customary standards, policies, practices and procedures if
the cumulative extensions with respect to any Receivable shall not cause the
term of such Receivable to extend beyond the Final Scheduled Maturity Date. If
the Servicer fails to comply with the provisions of the preceding sentence, the
Servicer shall be required to purchase each Receivable affected thereby for the
related Purchase Amount, in the manner specified in Section 3.7, as of the close
of the Collection Period during which such failure occurs. The Servicer may, in
its discretion (but only in accordance with its customary standards, policies,
practices and procedures), waive any late payment charge or any other fee that
may be collected in the ordinary course of servicing a Receivable.

3.3 Realization upon Receivables. The Servicer shall use reasonable efforts on
behalf of the Trust, in accordance with the standard of care required under
Section 3.1, to repossess or otherwise convert the ownership of each Financed
Vehicle securing a Defaulted Receivable. In taking such action, the Servicer
shall follow such customary practices and procedures as it shall deem necessary
or advisable in its servicing of comparable motor vehicle retail installment
sale contracts and as are otherwise consistent with the standard of care
required under Section 3.1. The Servicer shall be entitled to recover all
reasonable expenses incurred by it in the course of repossessing and liquidating
a Financed Vehicle into cash proceeds, but only out of the cash proceeds of such
Financed Vehicle and any deficiency obtained from the related Obligor. If a
Financed Vehicle shall have suffered damage, the Servicer shall not expend funds
in connection with the repair or the repossession of such Financed Vehicle
unless it shall determine in its discretion that such repair and/or repossession
will increase the Liquidation Proceeds received with respect to the related
Receivable.

3.4 Physical Damage Insurance. The Servicer shall follow its customary practices
and procedures to determine whether or not each Obligor shall have maintained
physical damage insurance covering the related Financed Vehicle.

3.5 Maintenance of Security Interests in Financed Vehicles. The Servicer shall
take such steps, in accordance with the standard of care required under
Section 3.1, as are necessary to maintain perfection of the security interest
created by each Receivable in the related Financed Vehicle at all times. The
Trust hereby authorizes the Servicer, and the Servicer hereby

 

29



--------------------------------------------------------------------------------

agrees, to take such steps as are necessary to re-perfect such security interest
on behalf of the Trust and the Indenture Trustee in the event the Servicer
receives notice of, or otherwise has actual knowledge of, the fact that such
security interest is not perfected as a result of the relocation of a Financed
Vehicle or for any other reason. The Servicer shall not release, in whole or in
part, any security interest in a Financed Vehicle created by the related
Receivable except as permitted herein or in accordance with its customary
standards, policies, practices and procedures.

3.6 Amendment of Receivable Terms. The Servicer shall not impair in any material
respect the rights of the Depositor, the Trust, the Owner Trustee, the Indenture
Trustee, the Certificateholders or the Noteholders in the Receivables or, except
as permitted under Section 3.2, otherwise amend or alter the terms of the
Receivables if, as a result of such amendment or alteration, the interests of
the Depositor, the Trust, the Owner Trustee, the Indenture Trustee, the
Certificateholders or the Noteholders hereunder would be materially adversely
affected.

3.7 Purchase by Servicer upon Breach. The Depositor, the Servicer or the
Administrator (on behalf of the Trust), as the case may be, shall inform the
other parties to this Agreement, the Seller and the Indenture Trustee promptly,
in writing, upon the discovery of any breach of Section 3.2, 3.5 or 3.6. If such
breach shall not have been cured by the close of business on the last day of the
Collection Period which includes the 30th day after the date on which the
Servicer becomes aware of, or receives written notice from the Depositor or the
Administrator (on behalf of the Trust) of, such breach, and such breach
materially and adversely affects the interest of the Trust in a Receivable, the
Servicer shall purchase such Receivable from the Trust on the Distribution Date
following such Collection Period; provided, however, that, with respect to a
breach of Section 3.2, the Servicer shall purchase the affected Receivable from
the Trust at the end of the Collection Period in which such breach occurs. In
consideration of the purchase of a Receivable hereunder, the Servicer shall
remit the Purchase Amount of such Receivable in the manner specified in
Section 4.5. The sole remedy of the Trust, the Owner Trustee, the Indenture
Trustee, the Noteholders and the Certificateholders with respect to a breach of
Section 3.2, 3.5 or 3.6 shall be to require the Servicer to purchase Receivables
pursuant to this Section 3.7. None of the Administrator, the Owner Trustee or
the Indenture Trustee shall have any duty to conduct an affirmative
investigation as to the occurrence of any condition requiring the purchase of
any Receivable pursuant to this Section 3.7.

3.8 Servicing Compensation. The Servicer shall receive the Monthly Servicing Fee
for servicing the Receivables. The Monthly Servicing Fee for any Collection
Period shall equal the product of one-twelfth (1/12) of the Servicing Rate and
the Pool Balance as of the first day of such Collection Period (or, in the case
of the initial Collection Period, as of the Cutoff Date); provided, however,
that the Monthly Servicing Fee payable to a successor Servicer other than the
Indenture Trustee may equal such other amount as may be determined in accordance
with Section 8.2(c). The Servicer shall also be entitled to all Supplemental
Servicing Fees collected (from whatever source) on the Receivables. The Servicer
shall pay all expenses incurred by it in connection with its activities
hereunder (including the fees and expenses of the Owner Trustee and the
Indenture Trustee, including the reasonable fees and expenses of their
attorneys, and any custodian appointed by the Owner Trustee and the Indenture
Trustee, the fees and expenses of independent accountants, taxes imposed on the
Servicer and expenses incurred in connection with distributions and reports to
the Certificateholders and the Noteholders), except expenses incurred in
connection with realizing upon Receivables under Section 3.3.

 

30



--------------------------------------------------------------------------------

3.9 Monthly Servicer’s Certificate. On or before the Determination Date
immediately preceding each Distribution Date, the Servicer shall deliver to the
Depositor, the Seller, the Owner Trustee, the Indenture Trustee and each Paying
Agent, with a copy to the Rating Agencies, a certificate of a Servicing Officer
substantially in the form of Exhibit A (a “Servicer’s Certificate”) and attached
to a Servicer’s report containing all information necessary to make the
transfers and distributions pursuant to Sections 4.5, 4.6 and 4.7, together with
the written statements to be furnished by the Owner Trustee to the
Certificateholders pursuant to Section 4.9 and by the Indenture Trustee to the
Noteholders pursuant to Section 4.9 and pursuant to Section 6.6 of the
Indenture. The Servicer shall separately identify (by account number) in a
written notice to the Depositor, the Owner Trustee and the Indenture Trustee the
Receivables to be repurchased by the Depositor or to be purchased by the
Servicer, as the case may be, on the Business Day preceding such Distribution
Date, and, upon request of one of the foregoing parties, each Receivable which
became a Defaulted Receivable during the related Collection Period. The Servicer
shall deliver to the Rating Agencies any information, to the extent it is
available to the Servicer, that the Rating Agencies reasonably request (and the
initial Servicer shall specify in writing to the successor Servicer any such
requests that remain unsatisfied during the servicing transition to the
successor Servicer) in order to monitor the Trust.

3.10 Annual Servicing Report; Annual Compliance Statement; Notice of Event of
Servicing Termination.

(a) On or before May 31 of each year (commencing with the year 2016), the
Servicer shall deliver to the Depositor, the Owner Trustee and the Indenture
Trustee a report regarding its assessment of compliance with the servicing
criteria specified in Item 1122(d) of Regulation AB as of the end of and for the
preceding Trust Fiscal Year (or, in the case of the report to be delivered in
the year 2016, as of the end of and for the period beginning on the Closing Date
and ending on February 28, 2016) that satisfies the requirements of Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. A copy of such
report may be obtained by any Certificateholder by a request in writing to the
Owner Trustee, or by any Noteholder or Person certifying that it is a Note Owner
by a request in writing to the Indenture Trustee, in either case addressed to
the applicable Corporate Trust Office.

(b) On or before May 31 of each year (commencing with the year 2016), the
Servicer shall deliver to the Depositor, the Owner Trustee and the Indenture
Trustee an Officer’s Certificate stating, as to the officer signing such
Officer’s Certificate, that:

(i) a review of the activities of the Servicer during the preceding Trust Fiscal
Year (or, in the case of the Officer’s Certificate to be delivered in the year
2016, during the period beginning on the Closing Date and ending on February 28,
2016) and of its performance under this Agreement has been made under such
officer’s supervision; and

(ii) to the best of such officer’s knowledge, based on such review, the Servicer
has fulfilled all of its obligations under this Agreement in all material
respects

 

31



--------------------------------------------------------------------------------

throughout such Trust Fiscal Year (or, in the case of the Officer’s Certificate
to be delivered in the year 2016, such period) or, if there has been a failure
to fulfill any such obligation in any material respect, specifying each such
failure known to such officer and the nature and status thereof.

A copy of such certificate may be obtained by any Certificateholder by a request
in writing to the Owner Trustee, or by any Noteholder or Person certifying that
it is a Note Owner by a request in writing to the Indenture Trustee, in either
case addressed to the applicable Corporate Trust Office.

(c) The Servicer shall deliver to the Depositor, the Owner Trustee, the
Indenture Trustee and the Rating Agencies, promptly after having obtained
knowledge thereof, but in no event later than five (5) Business Days thereafter,
an Officer’s Certificate specifying any event which constitutes or, with the
giving of notice or lapse of time or both, would become an Event of Servicing
Termination.

3.11 Annual Public Accounting Firm Report. On or before May 31 of each year
(commencing with the year 2016), the Servicer shall cause a registered public
accounting firm to deliver to the Depositor, the Owner Trustee and the Indenture
Trustee a report addressed to the Board of Directors of the Servicer that
attests to, and reports on, the Servicer’s assessment of compliance with the
servicing criteria specified in Item 1122(d) of Regulation AB with respect to
the preceding Trust Fiscal Year (or, in the case of the report to be delivered
in the year 2016, with respect to the period beginning on the Closing Date and
ending on February 28, 2016) and that otherwise satisfies the requirements of
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB. A
copy of such report may be obtained by any Certificateholder by a request in
writing to the Owner Trustee, or by any Noteholder or Person certifying that it
is a Note Owner by a request in writing to the Indenture Trustee, in either case
addressed to the applicable Corporate Trust Office.

3.12 Access to Certain Documentation and Information Regarding Receivables. The
Servicer shall provide the Depositor, the Owner Trustee, the Indenture Trustee,
the Certificateholders and the Noteholders with access to the Receivable Files
in the cases where the Depositor, the Owner Trustee, the Indenture Trustee, the
Certificateholders or the Noteholders shall be required by applicable statutes,
regulations or the provisions of any Transaction Document to have access to such
documentation. Such access shall be afforded without charge, but only upon
reasonable request and during normal business hours at the offices of the
Servicer. Nothing in this Section 3.12 shall affect the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors, and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section 3.12. Each Certificateholder or Noteholder, by its acceptance of a
Certificate or a Note, as the case may be, shall be deemed to have agreed to
keep any information obtained by it pursuant to this Section 3.12 confidential,
except as may be required by applicable law.

3.13 Reports to the Commission. The Servicer shall, on behalf of the Trust,
cause to be filed with the Commission any periodic reports required to be filed
under the provisions of the Exchange Act, and the rules and regulations of the
Commission thereunder. The Servicer shall, or shall cause the Administrator to,
prepare, execute and deliver all

 

32



--------------------------------------------------------------------------------

certificates and other documents required to be delivered by the Trust pursuant
to the Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated
thereunder. The Depositor shall, at its expense, cooperate in any reasonable
request made by the Servicer in connection with such filings. The Servicer shall
provide or cause to be provided to the Depositor copies of all documents filed
by the Servicer after the Closing Date with the Commission pursuant to the
Securities Act or the Exchange Act that relate specifically to the Trust, the
Notes or the Certificates.

3.14 Reports to Rating Agencies. The Servicer shall deliver to each Rating
Agency, at such address as such Rating Agency may request, a copy of all reports
or notices furnished or delivered pursuant to this Article III and a copy of any
amendments, supplements or modifications to this Agreement and any other
information reasonably requested by such Rating Agency to monitor this
transaction. If CarMax is no longer the Servicer, the successor Servicer shall
provide any required Rating Agency notices, reports or other communications to
the Depositor, who promptly shall provide such notices, reports or
communications to the Rating Agencies.

ARTICLE IV

DISTRIBUTIONS; RESERVE ACCOUNT; STATEMENTS TO

NOTEHOLDERS AND CERTIFICATEHOLDERS

4.1 Accounts.

(a) The Servicer shall establish, on or before the Closing Date, and maintain in
the name of the Indenture Trustee at an Eligible Institution (which shall
initially be the Indenture Trustee) a segregated trust account designated as the
Collection Account (the “Collection Account”). The Collection Account shall be
held in trust for the benefit of the Noteholders and the Certificateholders. The
Collection Account shall be under the sole dominion and control of the Indenture
Trustee; provided, however, that the Servicer may make deposits to and direct
the Indenture Trustee in writing to make withdrawals from the Collection Account
in accordance with this Agreement, the Indenture and the Trust Agreement. All
monies deposited from time to time in the Collection Account pursuant to this
Agreement shall be held by the Indenture Trustee as part of the Trust Property
and shall be applied as provided in this Agreement. All deposits to and
withdrawals from the Collection Account shall be made only upon the terms and
conditions of the Transaction Documents.

If the Servicer is required to remit collections on a daily basis pursuant to
the first sentence of Section 4.2, all amounts held in the Collection Account
shall, to the extent permitted by applicable law, rules and regulations, be
invested, as directed in writing by the Servicer, by the bank or trust company
then maintaining the Collection Account in Permitted Investments that mature not
later than the Business Day preceding the Distribution Date following the
Collection Period during which such investment is made. All such Permitted
Investments shall be held to maturity. If the Collection Account is no longer to
be maintained at the Indenture Trustee, the Servicer shall, with the Indenture
Trustee’s assistance as necessary, promptly (and in any case within ten
(10) calendar days or such longer period not to exceed thirty (30) calendar days
as to which each Rating Agency shall consent) cause the Collection Account to be
moved to an Eligible Institution. The Servicer shall promptly notify the
Indenture Trustee and the Owner Trustee of any change in the account number or
location of the Collection Account.

 

33



--------------------------------------------------------------------------------

(b) The Servicer shall establish, on or before the Closing Date, and maintain in
the name of the Indenture Trustee at an Eligible Institution (which shall
initially be the Indenture Trustee) a segregated trust account designated as the
Note Payment Account (the “Note Payment Account”). The Note Payment Account
shall be held in trust for the benefit of the Noteholders. The Note Payment
Account shall be under the sole dominion and control of the Indenture Trustee;
provided, however, that the Servicer may make deposits to and direct the
Indenture Trustee in writing to make withdrawals from the Note Payment Account
in accordance with this Agreement and the Indenture. All monies deposited from
time to time in the Note Payment Account pursuant to this Agreement and the
Indenture shall be held by the Indenture Trustee as part of the Trust Property
and shall be applied as provided in this Agreement and the Indenture. The
amounts on deposit in the Note Payment Account shall not be invested. If the
Note Payment Account is no longer to be maintained at the Indenture Trustee, the
Servicer shall, with the Indenture Trustee’s assistance as necessary, promptly
(and in any case within ten (10) calendar days or such longer period not to
exceed thirty (30) calendar days as to which each Rating Agency may consent)
cause the Note Payment Account to be moved to an Eligible Institution. The
Servicer shall promptly notify the Indenture Trustee and the Owner Trustee of
any change in the account number or location of the Note Payment Account.

(c) The Servicer shall establish, on or before the Closing Date, and maintain in
the name of the Owner Trustee at an Eligible Institution (which shall initially
be the Owner Trustee) a segregated trust account designated as the “CarMax Auto
Owner Trust 2015-3 Trust Account” (the “Certificate Payment Account”). The
Certificate Payment Account shall be held in trust for the benefit of the
Certificateholders. The Certificate Payment Account shall be under the sole
dominion and control of the Owner Trustee; provided, however, that the Servicer
may direct the Indenture Trustee in writing to make deposits to the Certificate
Payment Account in accordance with this Agreement and the Indenture and may
direct the Owner Trustee to make withdrawals from the Certificate Payment
Account in accordance with this Agreement and the Trust Agreement. All monies
deposited from time to time in the Certificate Payment Account pursuant to this
Agreement and the Indenture shall be held by the Owner Trustee as part of the
Trust Property and shall be applied as provided in this Agreement and the Trust
Agreement. The amounts on deposit in the Certificate Payment Account shall not
be invested. If the Certificate Payment Account is no longer to be maintained at
the Owner Trustee, the Servicer shall, with the Owner Trustee’s assistance as
necessary, promptly (and in any case within ten (10) calendar days or such
longer period not to exceed thirty (30) calendar days as to which each Rating
Agency may consent) cause the Certificate Payment Account to be moved to an
Eligible Institution. The Servicer shall promptly notify the Indenture Trustee
and the Owner Trustee in writing of any change in the account number or location
of the Certificate Payment Account.

(d) If, on any Distribution Date, the aggregate amount on deposit in the
Collection Account and the Reserve Account equals or exceeds the sum of (i) the
Note Balance as of the day preceding such Distribution Date, (ii) the Total Note
Interest for each Class of Notes for such Distribution Date and (iii) the Total
Servicing Fee for the preceding Collection Period and any Unreimbursed Servicer
Advances for the preceding Collection Period, the Servicer shall instruct the
Indenture Trustee to (A) transfer all amounts on deposit in the Reserve

 

34



--------------------------------------------------------------------------------

Account on such Distribution Date from the Reserve Account to the Collection
Account and (B) include such amounts in Available Funds for purposes of
application pursuant to Section 2.8(a) of the Indenture on such Distribution
Date.

4.2 Collections. The Servicer shall remit to the Collection Account all amounts
(excluding, for the avoidance of doubt, any Supplemental Servicing Fees)
received by the Servicer on or in respect of the Receivables (including
Liquidation Proceeds and all amounts received by the Servicer in connection with
the repossession and sale of a Financed Vehicle (whether or not the related
Receivable has been classified as a Defaulted Receivable) but excluding payments
with respect to Purchased Receivables) as soon as practicable and in no event
after the close of business on the second Business Day after such receipt;
provided, however, that for so long as (i) CarMax is the Servicer, (ii) no Event
of Servicing Termination shall have occurred and be continuing and (iii) the
Rating Agency Condition shall have been satisfied (each, a “Monthly Remittance
Condition”), the Servicer may remit any such amounts received during any
Collection Period to the Collection Account in immediately available funds on
the Business Day preceding the Distribution Date following such Collection
Period (it being understood that the Monthly Remittance Condition has not been
satisfied as of the Closing Date); provided further, that if any such amounts
(including Liquidation Proceeds and all amounts received by the Servicer in
connection with the repossession and sale of a Financed Vehicle (whether or not
the related Receivable has been classified as a Defaulted Receivable)) are
received in respect of a Receivable as to which there is an unreimbursed Simple
Interest Advance, the Servicer shall retain such amounts to the extent of such
unreimbursed Simple Interest Advance (and shall apply the amount retained to
reimburse itself for such unreimbursed Simple Interest Advance) and shall remit
the balance of such amounts to the Collection Account; and, provided further,
that the Servicer shall, if it determines that it has made an Unreimbursed
Servicer Advance, retain amounts received on or in respect of the Receivables to
the extent set forth in Section 4.4(b). The Owner Trustee and the Indenture
Trustee shall not be deemed to have knowledge of any event or circumstance under
clause (ii) or (iii) of the definition of Monthly Remittance Condition that
would require daily remittance by the Servicer to the Collection Account unless
the Owner Trustee or the Indenture Trustee, as applicable, has received notice
of such event or circumstance at its Corporate Trust Office from the Depositor
or the Servicer in an Officer’s Certificate or written notice of such event or
circumstance from the Holders of Notes evidencing not less than 25% of the Note
Balance of the Controlling Class or unless a Responsible Officer of the Owner
Trustee or the Indenture Trustee, as applicable, has actual knowledge of such
event or circumstance. The Servicer shall remit to the Collection Account on the
Closing Date all amounts received by the Servicer on or in respect of the
Receivables (including Liquidation Proceeds and all amounts received by the
Servicer in connection with the repossession and sale of a Financed Vehicle
(whether or not the related Receivable has been classified as a Defaulted
Receivable)) during the period from but excluding the Cutoff Date to and
including the second Business Day preceding the Closing Date.

4.3 Application of Collections. For purposes of this Agreement, all amounts
(excluding, for the avoidance of doubt, any Supplemental Servicing Fees)
received on or in respect of a Receivable during any Collection Period
(including Liquidation Proceeds and all amounts received by the Servicer in
connection with the repossession and sale of a Financed Vehicle (whether or not
the related Receivable has been classified as a Defaulted Receivable) but
excluding payments with respect to Purchased Receivables) shall be applied by
the Servicer, as of the last day of such Collection Period, to interest and
principal on such Receivable in accordance with the Simple Interest Method.

 

35



--------------------------------------------------------------------------------

4.4 Simple Interest Advances and Unreimbursed Servicer Advances.

(a) If, as of the end of any Collection Period, one or more payments of Monthly
P&I due under any Receivable (other than a Defaulted Receivable) outstanding at
the end of such Collection Period shall not have been received by the Servicer
and remitted to the Collection Account pursuant to Section 4.2, the Servicer
may, at its option, make, on the Business Day preceding the Distribution Date
immediately following such Collection Period, a Simple Interest Advance with
respect to such Receivable by depositing in or crediting to the Collection
Account the amount of Monthly P&I allocable to interest scheduled to have been
paid during such Collection Period, assuming that such Receivable was paid on
its due date, minus the amount of Monthly P&I actually received and allocated to
interest, if any, with respect to such Receivable during such Collection Period.

(b) If the Servicer determines that it has made an Unreimbursed Servicer
Advance, the Servicer shall reimburse itself for such Unreimbursed Servicer
Advance from unrelated amounts received by the Servicer on or in respect of the
Receivables (including Liquidation Proceeds and all amounts received by the
Servicer in connection with the repossession and sale of a Financed Vehicle
(whether or not the related Receivable has been classified as a Defaulted
Receivable)); provided, however, that the Servicer shall furnish to the
Indenture Trustee and the Owner Trustee, on or before the Distribution Date
following the Collection Period during which such reimbursement is taken, a
certificate of a Servicing Officer setting forth the basis for such
determination, the amount of such Unreimbursed Servicer Advance, the Receivable
with respect to which such Unreimbursed Servicer Advance was made and the
installments or other proceeds with respect to which such reimbursement was
taken.

4.5 Additional Deposits. The Depositor and the Servicer shall deposit or cause
to be deposited in the Collection Account the aggregate Purchase Amount with
respect to Purchased Receivables pursuant to Section 2.4, 3.7 or 9.1. All such
deposits described above with respect to a Collection Period shall be made in
immediately available funds no later than 5:00 p.m., New York City time, on the
Business Day preceding the Distribution Date following such Collection Period.

4.6 Determination Date Calculations; Application of Available Funds.

(a) On each Determination Date, the Servicer shall calculate the following
amounts:

(i) the Available Collections for the following Distribution Date;

(ii) the Total Servicing Fee and any Unreimbursed Servicer Advances for the
preceding Collection Period;

(iii) any payments pursuant to Section 2.8(a)(ii) of the Indenture;

 

36



--------------------------------------------------------------------------------

(iv) the Total Note Interest for each Class of Class A Notes for the following
Distribution Date;

(v) the Priority Principal Distributable Amount for the following Distribution
Date;

(vi) the Total Note Interest for the Class B Notes for the following
Distribution Date;

(vii) the Secondary Principal Distributable Amount for the following
Distribution Date;

(viii) the Total Note Interest for the Class C Notes for the following
Distribution Date;

(ix) the Tertiary Principal Distributable Amount for the following Distribution
Date;

(x) the Total Note Interest for the Class D Notes for the following Distribution
Date;

(xi) the Quaternary Principal Distributable Amount for the following
Distribution Date;

(xii) the sum of the amounts described in clauses (ii) through (xi) above (the
“Required Payment Amount”); and

(xiii) the Regular Principal Distributable Amount for the following Distribution
Date.

(b) On each Determination Date, the Servicer shall calculate the following
amounts:

(i) the lesser of (A) the amount, if any, by which the Required Payment Amount
for the following Distribution Date exceeds the Available Collections for such
Distribution Date and (B) the Reserve Account Amount for such Distribution Date
(before giving effect to any deposits to or withdrawals from the Reserve Account
on such Distribution Date) (such lesser amount, the “Reserve Account Draw
Amount”); provided, however, that if on the last day of the preceding Collection
Period the Pool Balance is zero, the Reserve Account Draw Amount for such
Distribution Date shall equal the Reserve Account Amount for such Distribution
Date;

(ii) the Reserve Account Amount for the following Distribution Date (after
giving effect to the withdrawal of the Reserve Account Draw Amount for such
Distribution Date); and

(iii) the amount, if any, by which the Required Reserve Account Amount for the
following Distribution Date exceeds the Reserve Account Amount for

 

37



--------------------------------------------------------------------------------

such Distribution Date (after giving effect to the withdrawal of the Reserve
Account Draw Amount for such Distribution Date) (such excess, the “Reserve
Account Deficiency”).

On each Distribution Date, the Servicer shall instruct the Indenture Trustee to
transfer the Reserve Account Draw Amount, if any, for such Distribution Date
from the Reserve Account to the Collection Account.

(c) [RESERVED].

(d) On each Distribution Date, the Servicer shall instruct the Indenture Trustee
(or, if the Indenture Trustee is not the Paying Agent, the Paying Agent) in
writing to apply the Available Funds for such Distribution Date to make the
payments and deposits set forth in Section 2.8(a) or 5.4(b) of the Indenture, as
applicable.

4.7 Reserve Account.

(a) The Servicer shall establish, on or before the Closing Date, and maintain in
the name of the Indenture Trustee at an Eligible Institution (which shall
initially be the Indenture Trustee) a segregated trust account designated as the
Reserve Account (the “Reserve Account”). The Reserve Account shall be held in
trust for the benefit of the Noteholders and the Certificateholders. The Reserve
Account shall be under the sole dominion and control of the Indenture Trustee;
provided, however, that the Servicer may make deposits to and direct the
Indenture Trustee in writing to make withdrawals from the Reserve Account in
accordance with this Agreement and the Indenture. On the Closing Date, the
Depositor shall deposit the Initial Reserve Account Deposit into the Reserve
Account from the net proceeds of the sale of the Notes. The Reserve Account and
all amounts, securities, investments, financial assets and other property
deposited in or credited to the Reserve Account (the “Reserve Account Property”)
has been conveyed by the Depositor to the Trust pursuant to Section 2.1.
Pursuant to the Indenture, the Trust will pledge all of its right, title and
interest in, to and under the Reserve Account and the Reserve Account Property
to the Indenture Trustee on behalf of the Noteholders and the Certificateholders
to secure its obligations under the Notes and the Indenture.

(b) The Reserve Account Property shall, to the extent permitted by applicable
law, rules and regulations, be invested, as directed in writing by the Servicer,
by the bank or trust company then maintaining the Reserve Account in Permitted
Investments that mature not later than the Business Day preceding the next
Distribution Date. All such Permitted Investments shall be held to maturity. On
any Distribution Date, all interest and other income (net of losses and
investment expenses) on funds on deposit in the Reserve Account, to the extent
that funds on deposit therein, as certified by the Servicer, exceed the Required
Reserve Account Amount, shall, at the written direction of the Servicer,
(i) first, be deposited into the Note Payment Account, for payment of principal
of the Notes in the priority set forth in Section 2.8(d) of the Indenture, to
the extent of any unfunded Regular Principal Distributable Amount, if any, on
such Distribution Date (after giving effect to the application of Available
Funds on such Distribution Date), (ii) second, be paid to the Indenture Trustee
or any other successor Servicer, as applicable, to the extent of any unfunded
amounts payable pursuant to Section 2.8(a)(xiii) or (xiv) of the Indenture, if
any, on such Distribution Date (after giving effect to the application of
Available

 

38



--------------------------------------------------------------------------------

Funds on such Distribution Date), (iii) third, be deposited into the Certificate
Payment Account for payment to the Certificateholders. If the Reserve Account is
no longer to be maintained at the Indenture Trustee, the Servicer shall, with
the Indenture Trustee’s assistance as necessary, promptly (and in any case
within ten (10) calendar days or such longer period not to exceed thirty
(30) calendar days as to which each Rating Agency may consent) cause the Reserve
Account to be moved to an Eligible Institution. The Servicer shall promptly
notify the Indenture Trustee and the Owner Trustee in writing of any change in
the account number or location of the Reserve Account.

(c) With respect to any Reserve Account Property:

(i) any Reserve Account Property that is a “financial asset” (as defined in
Section 8-102(a)(9) of the Relevant UCC) shall be physically delivered to, or
credited to an account in the name of, the Eligible Institution maintaining the
Reserve Account, in accordance with such institution’s customary procedures such
that such institution establishes a “securities entitlement” in favor of the
Indenture Trustee with respect thereto;

(ii) any Reserve Account Property that is held in deposit accounts shall be held
solely in the name of the Indenture Trustee at one or more depository
institutions having the Required Rating and each such deposit account shall be
subject to the exclusive custody and control of the Indenture Trustee and the
Indenture Trustee shall have sole signature authority with respect thereto; and

(iii) except for any deposit accounts specified in clause (ii) above, the
Reserve Account shall only be invested in securities or in other assets which
the Eligible Institution maintaining the Reserve Account agrees to treat as
“financial assets” (as defined in Section 8-102(a)(9) of the Relevant UCC).

(d) If the Reserve Account Amount for any Distribution Date (after giving effect
to the withdrawal of the Reserve Account Draw Amount for such Distribution Date)
exceeds the Required Reserve Account Amount for such Distribution Date, the
Servicer shall instruct the Indenture Trustee in writing to distribute the
amount of such excess (i) first, to the Note Payment Account, for payment of
principal of the Notes in the priority set forth in Section 2.8(d) of the
Indenture, to the extent of any unfunded Regular Principal Distributable Amount,
if any, on such Distribution Date (after giving effect to the application of
Available Funds on such Distribution Date), (ii) second, be paid to the
Indenture Trustee or any other successor Servicer, as applicable, to the extent
of any unfunded amounts payable pursuant to Section 2.8(a)(xiii) or (xiv) of the
Indenture, if any, on such Distribution Date (after giving effect to the
application of Available Funds on such Distribution Date) and (iii) third, to
the Certificate Payment Account for payment to the Certificateholders. The
Indenture Trustee and the Owner Trustee hereby release, on each Distribution
Date, their security interest in, to and under Reserve Account Property
distributed to the Certificateholders.

(e) If the Note Balance, and all other amounts owing or to be distributed
hereunder or under the Indenture or the Trust Agreement to the Noteholders or
the Certificateholders, have been paid in full and the Trust has been
terminated, any remaining Reserve Account Property shall be distributed to the
Certificateholders.

 

39



--------------------------------------------------------------------------------

4.8 Net Deposits. As an administrative convenience, unless the Servicer is
required to remit collections on a daily basis pursuant to the first sentence of
Section 4.2, the Depositor and the Servicer may make any remittance pursuant to
this Article IV with respect to a Collection Period net of distributions or
reimbursements to be made to the Depositor or the Servicer with respect to such
Collection Period; provided, however, that such obligations shall remain
separate obligations, no party shall have a right of offset and each such party
shall account for all of the above described remittances and distributions as if
the amounts were deposited and/or transferred separately.

4.9 Statements to Noteholders and Certificateholders. On or prior to each
Distribution Date, the Servicer shall provide to the Indenture Trustee (with
copies to the Depositor, the Rating Agencies and each Paying Agent), for the
Indenture Trustee to make available to each Note Owner as described below, and
to the Owner Trustee (with copies to the Depositor, the Rating Agencies and each
Paying Agent), for the Owner Trustee to make available to each Certificateholder
of record as of the most recent Record Date, a statement in substantially the
form of Exhibit B or Exhibit C, as applicable. Each such statement shall set
forth at least the following information as to the Notes and the Certificates
(to the extent applicable) with respect to the distribution to be made on such
Distribution Date:

(i) the amount of such distribution allocable to principal for each Class of
Notes;

(ii) the Priority Principal Distributable Amount for such Distribution Date;

(iii) the Secondary Principal Distributable Amount for such Distribution Date;

(iv) the Tertiary Principal Distributable Amount for such Distribution Date;

(v) the Quaternary Principal Distributable Amount for such Distribution Date;

(vi) the Regular Principal Distributable Amount for such Distribution Date;

(vii) the amount of such distribution allocable to current and overdue interest
(including any interest on overdue interest) for each Class of Notes;

(viii) the Total Servicing Fee for the preceding Collection Period;

(ix) the aggregate outstanding principal balance of each Class of Notes and the
Note Pool Factor with respect to each Class of Notes (in each case after giving
effect to payments allocated to principal reported under clause (i) above);

 

40



--------------------------------------------------------------------------------

(x) the Pool Balance as of the close of business on the last day of the
preceding Collection Period;

(xi) the Reserve Account Amount on such Distribution Date (after giving effect
to all deposits to or withdrawals from the Reserve Account on such Distribution
Date);

(xii) the Reserve Account Draw Amount for such Distribution Date;

(xiii) the aggregate Purchase Amount of Receivables repurchased by the Depositor
or purchased by the Servicer, if any, with respect to the preceding Collection
Period;

(xiv) the number and aggregate Principal Balance of Receivables that were 31-60
days, 61-90 days or 91 days or more delinquent as of the last day of the
preceding Collection Period;

(xv) the number of Receivables that were outstanding as of the last day of the
preceding Collection Period;

(xvi) the Net Losses with respect to the preceding Collection Period;

(xvii) the Overcollateralization Target Amount for such Distribution Date and
the amount by which the Pool Balance exceeds the Note Balance as of such
Distribution Date (after giving effect to any payments made to the Holders of
the Notes on such Distribution Date);

(xviii) the amount of Available Collections for the preceding Collection Period;

(xix) the amount of Excess Collections with respect to such Distribution Date;

(xx) the Note Rate applicable to the Class A-2b Notes with respect to the
Accrual Period ending on the day preceding such distribution date;

(xxi) LIBOR applicable to the Accrual Period ending on the day preceding such
Distribution Date; and

(xxii) the Consolidated Tangible Net Worth as of the last day of the Related
Fiscal Quarter for such Distribution Date.

The Indenture Trustee will make available each month to each Note Owner the
statements referred to above (and certain other documents, reports and
information regarding the Receivables provided by the Servicer from time to
time) via the Indenture Trustee’s internet website, with the use of a password
provided by the Indenture Trustee. The Indenture Trustee’s internet website will
be located at www.CTSLink.com or at such other address as the Indenture Trustee
shall notify the Note Owners from time to time. For assistance with regard to
this

 

41



--------------------------------------------------------------------------------

service, Note Owners can call the Indenture Trustee’s Corporate Trust Office at
(866) 846-4526. The Indenture Trustee shall have the right to change the way the
statements referred to above are distributed in order to make such distribution
more convenient and/or more accessible to the parties entitled to receive such
statements so long as such statements are only provided to the then current Note
Owners. The Indenture Trustee shall provide notification of any such change to
all parties entitled to receive such statements in the manner described in
Section 10.4, Section 11.4 of the Indenture or Section 11.5 of the Indenture, as
appropriate.

4.10 Control of Securities Accounts. Notwithstanding anything to the contrary
contained herein, the Trust agrees that each of the Collection Account, the Note
Payment Account, the Certificate Payment Account and the Reserve Account will
only be established at an Eligible Institution that agrees substantially as
follows: (i) it will comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the Relevant UCC) relating to such accounts issued by the
Indenture Trustee without further consent by the Trust; (ii) until the
termination of the Indenture, it will not enter into any other agreement
relating to any such account pursuant to which it agrees to comply with
entitlement orders of any Person other than the Indenture Trustee; and (iii) all
assets delivered or credited to it in connection with such accounts and all
investments thereof will be promptly credited to such accounts.

ARTICLE V

[RESERVED]

ARTICLE VI

THE DEPOSITOR

6.1 Representations and Warranties of Depositor. The Depositor makes the
following representations and warranties on which the Trust shall be deemed to
have relied in accepting the Trust Property. The representations and warranties
speak as of the execution and delivery of this Agreement and shall survive the
sale, transfer, assignment and conveyance of the Trust Property to the Trust
pursuant to this Agreement and the pledge of the Trust Property to the Indenture
Trustee pursuant to the Indenture:

(a) Organization and Good Standing. The Depositor has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, has the power, authority and legal right to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and has the power, authority and legal
right to acquire, own and sell the Receivables.

(b) Due Qualification. The Depositor is duly qualified to do business as a
foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in each jurisdiction in which the failure to so
qualify or to obtain such licenses and approvals would, in the reasonable
judgment of the Depositor, materially and adversely affect the performance by
the Depositor of its obligations under, or the validity or enforceability of,
this Agreement, any of the other Transaction Documents to which the Depositor is
a party, the Receivables, the Notes or the Certificates.

 

42



--------------------------------------------------------------------------------

(c) Power and Authority. The Depositor has the power and authority to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party. The Depositor has the power and
authority to sell, assign, transfer and convey the property to be transferred to
and deposited with the Trust and has duly authorized such transfer and deposit
by all necessary limited liability company action, and the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Depositor is a party have been duly authorized by the Depositor by all
necessary limited liability company action.

(d) Valid Transfer; Binding Obligation. This Agreement effects a valid sale,
transfer, assignment and conveyance to the Trust of the Receivables and the
other Trust Property enforceable against all creditors of and purchasers from
the Depositor. This Agreement and the other Transaction Documents to which the
Depositor is a party constitute legal, valid and binding obligations of the
Depositor, enforceable against the Depositor in accordance with their terms,
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(e) No Violation. The execution, delivery and performance by the Depositor of
this Agreement and the other Transaction Documents to which the Depositor is a
party, the consummation of the transactions contemplated hereby and thereby and
the fulfillment of the terms hereof and thereof will not conflict with, result
in a breach of any of the terms and provisions of or constitute (with or without
notice or lapse of time or both) a default under the certificate of formation or
limited liability company agreement of the Depositor or any material indenture,
agreement, mortgage, deed of trust or other instrument to which the Depositor is
a party or by which the Depositor is bound or to which any of its properties are
subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than pursuant to this Agreement), or
violate any law, order, rule or regulation applicable to the Depositor or its
properties of any federal or State regulatory body, court, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
any of its properties.

(f) No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of the Depositor, threatened against the Depositor before any
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties
(i) asserting the invalidity of this Agreement, the Indenture, the Trust
Agreement, any of the other Transaction Documents, the Notes or the
Certificates, (ii) seeking to prevent the issuance of the Notes or the
Certificates or the consummation of any of the transactions contemplated by this
Agreement, the Indenture, the Trust Agreement or any of the other Transaction
Documents, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Depositor, would materially and adversely affect the performance
by the Depositor of its obligations under, or the validity or enforceability of,
this Agreement, the Indenture, the Trust Agreement, any of the other Transaction
Documents, the Receivables, the Notes or the Certificates, or (iv) that, in the
reasonable judgment of the Depositor, would adversely affect the federal or
Applicable Tax State income, excise, franchise or similar tax attributes of the
Trust or of the Notes or the Certificates.

 

43



--------------------------------------------------------------------------------

6.2 Liability of Depositor; Indemnities.

(a) The Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Depositor under this Agreement.

(b) The Depositor shall indemnify, defend and hold harmless the Trust, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to, and as of the date of,
the transfer of the Receivables to the Trust or the issuance and original sale
of the Notes or the Certificates, including any sales, gross receipts, general
corporation, tangible personal property, privilege or license taxes (but, in the
case of the Trust, not including any taxes asserted with respect to ownership of
the Receivables or federal or other Applicable Tax State income taxes arising
out of the transactions contemplated by this Agreement and the other Transaction
Documents), and all costs and expenses in defending against such taxes.

(c) The Depositor shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, the Indenture Trustee, the Noteholders and the Certificateholders from
and against any loss, liability or expense incurred by reason of (i) the
Depositor’s willful misfeasance, bad faith or gross negligence in the
performance of its duties under this Agreement or any other Transaction Document
to which it is a party or by reason of a reckless disregard of its obligations
and duties under this Agreement or any other Transaction Document to which it is
a party and (ii) the Depositor’s violation of federal or State securities laws
in connection with the registration or the sale of the Notes.

(d) The Depositor shall indemnify, defend and hold harmless the Owner Trustee
and the Indenture Trustee and their respective officers, directors, employees
and agents from and against all costs, expenses, losses, claims, actions, suits,
damages and liabilities arising out of or incurred in connection with the
acceptance or performance of the trusts and duties contained herein and in the
Trust Agreement, in the case of the Owner Trustee, and in the Indenture, in the
case of the Indenture Trustee, except to the extent that such cost, expense,
loss, claim, damage or liability (i) shall be due to the willful misfeasance,
bad faith or gross negligence (except for errors in judgment) of the Owner
Trustee or the Indenture Trustee, as applicable, (ii) in the case of the Owner
Trustee, shall arise from the breach by the Owner Trustee of any of its
representations or warranties set forth in the Trust Agreement, (iii) in the
case of the Indenture Trustee, shall arise from the breach by the Indenture
Trustee of any of its representations and warranties set forth in the Indenture
or (iv) relates to any tax other than the taxes with respect to which either the
Depositor or the Servicer shall be required to indemnify the Owner Trustee or
the Indenture Trustee, as applicable.

(e) The Depositor shall pay any and all taxes levied or assessed upon all or any
part of the Owner Trust Estate.

Indemnification under this Section 6.2 shall survive the resignation or removal
of the Owner Trustee or the Indenture Trustee and the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Depositor shall have made any indemnity payments pursuant
to this Section 6.2 and the Person to or on behalf of whom such payments are
made thereafter shall collect any of such amounts from others, such

 

44



--------------------------------------------------------------------------------

Person shall promptly repay such amounts to the Depositor, without interest.
Notwithstanding anything to the contrary contained herein, the Depositor shall
only be required to pay (i) any fees, expenses, indemnities or other liabilities
that it may incur under the Transaction Documents from funds available pursuant
to, and in accordance with, the payment priorities set forth in this Agreement
and (ii) to the extent the Depositor has additional funds available (other than
funds described in the preceding clause (i)) that would be in excess of amounts
that would be necessary to pay the debt and other obligations of the Depositor
in accordance with the Depositor’s certificate of formation, operating agreement
and all financing documents to which the Depositor is a party. The agreement set
forth in the preceding sentence shall constitute a subordination agreement for
purposes of Section 510(a) of the Bankruptcy Code. In addition, no amount owing
by the Depositor hereunder in excess of liabilities that it is required to pay
in accordance with the preceding sentence shall constitute a “claim” (as defined
in Section 101(5) of the Bankruptcy Code) against it.

6.3 Merger or Consolidation of, or Assumption of the Obligations of, Depositor.
Any Person (i) into which the Depositor shall be merged or consolidated,
(ii) resulting from any merger, conversion or consolidation to which the
Depositor shall be a party or (iii) that shall succeed by purchase and
assumption to all or substantially all of the business of the Depositor, which
Person in any of the foregoing cases executes an agreement of assumption to
perform every obligation of the Depositor under this Agreement, shall be the
successor to the Depositor under this Agreement without the execution or filing
of any other document or any further act on the part of any of the parties to
this Agreement; provided, however, that (x) the Depositor shall have delivered
to the Owner Trustee and the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel each stating that such merger, conversion, consolidation or
succession and such agreement of assumption comply with this Section 6.3,
(y) the Depositor shall have delivered to the Owner Trustee and the Indenture
Trustee an Opinion of Counsel either (A) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been authorized and filed that are necessary to fully preserve and
protect the interest of the Trust and the Indenture Trustee, respectively, in
the Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (B) stating that, in the
opinion of such counsel, no such action shall be necessary to fully preserve and
protect such interest and (z) the Rating Agency Condition shall have been
satisfied. Notwithstanding anything to the contrary contained herein, the
execution of the foregoing agreement of assumption and compliance with clauses
(x), (y) and (z) above shall be conditions to the consummation of the
transactions referred to in clauses (i), (ii) and (iii) above.

6.4 Limitation on Liability of Depositor and Others.

(a) Neither the Depositor nor any of the directors, officers, employees or
agents of the Depositor shall be under any liability to the Trust, the
Noteholders or the Certificateholders for any action taken or for refraining
from the taking of any action pursuant to this Agreement or for errors in
judgment; provided, however, that this provision shall not protect the Depositor
or any such Person against any liability that would otherwise be imposed by
reason of willful misfeasance or bad faith in the performance of duties or by
reason of reckless disregard of obligations and duties under this Agreement, or
by reason of gross negligence in the performance of duties under this Agreement
(except for errors in judgment). The Depositor, and

 

45



--------------------------------------------------------------------------------

its directors, officers, employees and agents, may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person in respect of any matters arising under this
Agreement.

(b) The Depositor shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement and that in its opinion may involve it in any expense or
liability.

6.5 Depositor May Own Notes or Certificates. The Depositor, and any Affiliate of
the Depositor, may, in its individual or any other capacity, become the owner or
pledgee of Notes or Certificates with the same rights as it would have if it
were not the Depositor or an Affiliate of the Depositor, except as otherwise
expressly provided herein (including in the definition of “Note Balance”) or in
the other Transaction Documents. Except as otherwise expressly provided herein
(including the definition of “Note Balance”) or in the other Transaction
Documents, Notes and Certificates so owned by or pledged to the Depositor or
such Affiliate shall have an equal and proportionate benefit under the
provisions of this Agreement and the other Transaction Documents, without
preference, priority or distinction as among the Notes and the Certificates.

6.6 [RESERVED].

6.7 Certain Limitations.

(a) The purpose of the Depositor shall be limited to the conduct or promotion of
the following activities: (i) to acquire, lease, own, hold, sell, transfer,
convey, dispose of, pledge, assign, borrow money against, grant a security
interest in, finance, refinance or otherwise deal with, publicly or privately
and whether with unrelated third parties or with affiliated entities, automotive
installment sale contracts and service contracts originated or acquired by
CarMax or its Affiliates or interests therein, the related motor vehicles or
interests therein and the related documentation and monies due or to become due
thereunder, proceeds from claims on insurance policies related thereto and all
related rights and the proceeds of any of the foregoing (collectively, the
“Assets”), (ii) to perform its obligations under the Basic Documents (as defined
in the limited liability company agreement of the Depositor (the “LLC
Agreement”)), (iii) to act as settlor or grantor of one or more trusts or
special purpose entities (each, a “Securitization Trust”) formed pursuant to a
trust agreement or other agreement, which Securitization Trust may issue one or
more series or classes of certificates, bonds, notes or other evidences of
interest or indebtedness (collectively, “Securities”) secured by or representing
beneficial interests in the Assets, (iv) to acquire Securities or other property
of a Securitization Trust (including remainder interests in collateral or
reserve accounts) or any interest in any of the foregoing, (v) to cause the
issuance of, authorize, sell and deliver Securities or other instruments secured
or collateralized by Securities, (vi) to own equity interests in other limited
liability companies or partnerships whose purposes are substantially restricted
to those described in clauses (i) through (v) above, (vii) to borrow money other
than pursuant to clause (i) above, but only to the extent that such borrowing is
permitted by the terms of the transactions contemplated by clauses (i) through
(vi) above, (viii) to loan or otherwise invest funds received as a result of the
Depositor’s interest in any Securitization Trust or Securities and any other
income, as determined by the Member (as defined in the LLC Agreement) of the
Depositor from time to

 

46



--------------------------------------------------------------------------------

time, and (ix) to (A) negotiate, authorize, execute, deliver or assume or
perform the obligations under any agreement, instrument or document relating to
the activities set forth in clauses (i) through (viii) above, including the
Basic Documents (as defined in the LLC Agreement) and (B) engage in any lawful
act or activity and to exercise any powers permitted to limited liability
companies organized under the laws of the State of Delaware that are incidental
to and necessary, convenient or advisable for the accomplishment of the
above-mentioned purposes, including the entering into of (x) interest rate or
basis swap, cap, floor or collar agreements, currency exchange agreements or
similar hedging transactions, (y) any agreement providing for the funding of any
amount due under any of the Securities through direct borrowings, letters of
credit, insurance or otherwise and (z) referral, management, servicing and
administration agreements. Capitalized terms used in the following sentence,
other than the terms “Depositor” and “LLC Agreement”, have the respective
meanings assigned to them in the LLC Agreement. So long as any Obligation is
outstanding, the Depositor shall not (i) except as contemplated in the Basic
Documents, guarantee any obligation of any Person, including any Affiliate,
(ii) engage, directly or indirectly, in any business other than the activities
required or permitted to be performed under Article Three of the LLC Agreement,
the Basic Documents or Section 4.10 of the LLC Agreement, (iii) incur, create or
assume any indebtedness other than as expressly permitted under Article Three of
the LLC Agreement, the Basic Documents or Section 4.10 of the LLC Agreement,
(iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person, except that the Depositor may
invest in those investments permitted under Article Three of the LLC Agreement,
the Basic Documents or Section 4.10 of the LLC Agreement and may make any
advance required or expressly permitted to be made pursuant to any provision of
Article Three of the LLC Agreement, the Basic Documents or Section 4.10 of the
LLC Agreement and permit the same to remain outstanding in accordance with such
provisions, (v) to the fullest extent permitted by law, engage in any
dissolution, liquidation, consolidation, merger, asset sale or transfer of
ownership interests other than such activities as are expressly permitted
pursuant to any provision of Article Three of the LLC Agreement, the Basic
Documents or Section 4.10 of the LLC Agreement or (vi) except as contemplated by
Article Three of the LLC Agreement or the Basic Documents, form, acquire or hold
any subsidiary (whether a corporation, partnership, limited liability company or
other entity).

(b) Notwithstanding any other provision of this Section 6.7 and any provision of
law, the Depositor shall not do any of the following:

(i) engage in any business or activity other than as set forth in clause
(a) above; or

(ii) without the unanimous written consent of the members of the Depositor and
the members of the Board of Directors of the Depositor (including all
independent directors of the Depositor), (A) consolidate or merge the Depositor
with or into any Person or sell all or substantially all of the assets of the
Depositor, (B) institute proceedings to have the Depositor be adjudicated
bankrupt or insolvent, or consent to the institution of bankruptcy or insolvency
proceedings against Depositor, (C) file a petition seeking, or consent to,
reorganization or relief with respect to the Depositor under any applicable
federal or State law relating to bankruptcy, (D) consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the

 

47



--------------------------------------------------------------------------------

Depositor or a substantial part of its property, (E) make any assignment for the
benefit of creditors of the Depositor, (F) admit in writing the Depositor’s
inability to pay its debts generally as they become due, (G) take any action in
furtherance of any action set forth in clauses (A) through (F) above or (H) to
the fullest extent permitted by law, dissolve or liquidate the Depositor.

(c) The Depositor shall not amend its organizational documents except in
accordance with the provisions thereof.

ARTICLE VII

THE SERVICER

7.1 Representations and Warranties of Servicer. The Servicer makes the following
representations and warranties on which the Trust shall be deemed to have relied
in accepting the Trust Property. The representations and warranties speak as of
the execution and delivery of this Agreement and shall survive the sale,
transfer, assignment and conveyance of the Trust Property to the Trust pursuant
to this Agreement and the pledge of the Trust Property to the Indenture Trustee
pursuant to the Indenture:

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, has the power, authority and legal right to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and has the power, authority and legal
right to acquire, own, sell and service the Receivables and to hold the
Receivable Files as custodian on behalf of the Trust.

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in each jurisdiction in which the failure to so
qualify or to obtain such licenses and approvals would, in the reasonable
judgment of the Servicer, materially and adversely affect the performance by the
Servicer of its obligations under, or the validity or enforceability of, this
Agreement, the Indenture, the Trust Agreement, any of the other Transaction
Documents, the Receivables, the Notes or the Certificates.

(c) Power and Authority. The Servicer has the power and authority to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party, and the execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Servicer is a party have been duly authorized by the Servicer by all necessary
action.

(d) Binding Obligation. This Agreement and the other Transaction Documents to
which the Servicer is a party constitute legal, valid and binding obligations of
the Servicer, enforceable against the Servicer in accordance with their terms,
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(e) No Violation. The execution, delivery and performance by the Servicer of
this Agreement and the other Transaction Documents to which the Servicer is a
party, the

 

48



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby and thereby and the
fulfillment of the terms hereof and thereof will not conflict with, result in a
breach of any of the terms and provisions of or constitute (with or without
notice or lapse of time or both) a default under the certificate of formation or
limited liability company agreement of the Servicer or any material indenture,
agreement, mortgage, deed of trust or other instrument to which the Servicer is
a party or by which the Servicer is bound or to which any of its properties are
subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument, or violate any law, order, rule or regulation
applicable to the Servicer or its properties of any federal or State regulatory
body, court, administrative agency or other governmental instrumentality having
jurisdiction over the Servicer or any of its properties.

(f) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of the Servicer, threatened, against the Servicer before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that, in the reasonable judgment of
the Servicer would materially and adversely affect the performance by the
Servicer of its obligations under, or the validity or enforceability of, this
Agreement or the Receivables.

(g) Security Interest Matters. The Servicer has in its possession all original
copies of the motor vehicle retail installment sale contracts that constitute or
evidence the Receivables. The motor vehicle retail installment sale contracts
that constitute or evidence the Receivables do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Depositor, the Trust or the Indenture Trustee.

7.2 Liability of Servicer; Indemnities.

(a) The Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Servicer under this Agreement.

(b) The Servicer shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Certificateholders and the
Depositor from and against all costs, expenses, losses, claims, actions, suits,
damages and liabilities arising out of or incurred in connection with the use,
ownership or operation by the Servicer or any Affiliate of the Servicer of a
Financed Vehicle.

(c) The Servicer shall indemnify, defend and hold harmless the Trust, the Owner
Trustee and the Indenture Trustee from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions
contemplated in this Agreement or the other Transaction Documents, including any
sales, gross receipts, general corporation, tangible personal property,
privilege or license taxes (including any tax imposed under HB3 but, in the case
of the Trust, not including any taxes asserted with respect to, and as of the
date of, the transfer of the Receivables to the Trust or the issuance and
original sale of the Notes or the Certificates or asserted with respect to
ownership of the Receivables or federal or other Applicable Tax State income
taxes arising out of the transactions contemplated by this Agreement and the
other Transaction Documents), and all costs and expenses in defending against
such taxes.

 

49



--------------------------------------------------------------------------------

(d) The Servicer shall indemnify, defend and hold harmless the Trust, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Certificateholders and the
Depositor from and against any loss, liability or expense incurred by reason of
the Servicer’s willful misfeasance, bad faith or gross negligence in the
performance of its duties under this Agreement or any other Transaction Document
to which it is a party or by reason of a reckless disregard of its obligations
and duties under this Agreement or any other Transaction Document to which it is
a party.

(e) The Servicer shall indemnify, defend and hold harmless the Owner Trustee and
the Indenture Trustee and their respective officers, directors, employees and
agents from and against all costs, expenses, losses, claims, actions, suits,
damages and liabilities arising out of or incurred in connection with the
acceptance or performance of the trusts and duties contained herein and in the
Trust Agreement, in the case of the Owner Trustee, and in the Indenture, in the
case of the Indenture Trustee, except to the extent that such cost, expense,
loss, claim, damage or liability (i) shall be due to the willful misfeasance,
bad faith or gross negligence (except for errors in judgment) of the Owner
Trustee or the Indenture Trustee, as applicable, (ii) in the case of the Owner
Trustee, shall arise from the breach by the Owner Trustee of any of its
representations or warranties set forth in the Trust Agreement, (iii) in the
case of the Indenture Trustee, shall arise from the breach by the Indenture
Trustee of any of its representations and warranties set forth in the Indenture
or (iv) relates to any tax other than the taxes with respect to which either the
Depositor or the Servicer shall be required to indemnify the Owner Trustee or
the Indenture Trustee, as applicable.

(f) For purposes of this Section 7.2, in the event of a termination of the
rights and obligations of CarMax (or any successor Servicer, as applicable) as
Servicer pursuant to Section 8.1 or a resignation by CarMax (or any successor
Servicer, as applicable) as Servicer pursuant to Section 7.6, CarMax (or the
successor Servicer, as applicable) shall be deemed to be the Servicer pending
appointment of a successor Servicer pursuant to Section 8.2. Indemnification
under this Section 7.2 by CarMax (or the successor Servicer, as applicable) as
Servicer, with respect to the period such Person was (or was deemed to be) the
Servicer, shall survive the termination of such Person as Servicer or a
resignation by such Person as Servicer as well as the resignation or removal of
the Owner Trustee or the Indenture Trustee and the termination of this Agreement
and shall include the reasonable fees and expenses of counsel and expenses of
litigation and the fees and expenses of the Owner Trustee and the Indenture
Trustee. If the Servicer shall have made any indemnity payments pursuant to this
Section 7.2 and the Person to or on behalf of whom such payments are made
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Servicer, without interest.

7.3 Merger or Consolidation of, or Assumption of the Obligations of, Servicer.

(a) Any Person (i) into which the Servicer shall be merged or consolidated,
(ii) resulting from any merger, conversion or consolidation to which the
Servicer shall be a party

 

50



--------------------------------------------------------------------------------

or (iii) that shall succeed by purchase and assumption to all or substantially
all of the business of the Servicer, which Person in any of the foregoing cases
is an Eligible Servicer and executes an agreement of assumption to perform every
obligation of the Servicer under this Agreement, shall be the successor to the
Servicer under this Agreement without the execution or filing of any other
document or any further act on the part of any of the parties to this Agreement;
provided, however, that (x) the Servicer shall have delivered to the Depositor,
the Owner Trustee and the Indenture Trustee an Officer’s Certificate and an
Opinion of Counsel each stating that such merger, conversion, consolidation or
succession and such agreement of assumption comply with this Section 7.3 and
(y) the Servicer shall have delivered to the Depositor, the Owner Trustee and
the Indenture Trustee an Opinion of Counsel either (A) stating that, in the
opinion of such counsel, all financing statements and continuation statements
and amendments thereto have been authorized and filed that are necessary to
fully preserve and protect the interest of the Trust and the Indenture Trustee,
respectively, in the Receivables, and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to fully preserve and protect such interest. The Servicer shall
provide prior written notice of any merger, conversion, consolidation or
succession pursuant to this Section 7.3 to the Rating Agencies. Notwithstanding
anything to the contrary contained herein, the execution of the foregoing
agreement of assumption and compliance with clauses (x) and (y) above shall be
conditions to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above.

7.4 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors, officers, employees or agents
of the Servicer shall be under any liability to the Trust, the Noteholders or
the Certificateholders for any action taken or for refraining from the taking of
any action pursuant to this Agreement or for errors in judgment; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of willful
misfeasance or bad faith in the performance of duties or by reason of reckless
disregard of obligations and duties under this Agreement, or by reason of
negligence in the performance of duties under this Agreement (except for errors
in judgment). The Servicer and its directors, officers, employees and agents,
may rely in good faith on the advice of counsel or on any document of any kind
prima facie properly executed and submitted by any Person in respect of any
matters arising under this Agreement.

(b) The Servicer shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its duties to service
the Receivables in accordance with this Agreement and that in its opinion may
involve it in any expense or liability; provided, however, that the Servicer may
undertake any reasonable action that it may deem necessary or desirable in
respect of this Agreement and the rights and duties of the parties to this
Agreement and the interests of the Noteholders and the Certificateholders under
this Agreement. In such event, the legal expenses and costs of such action and
any liability resulting therefrom shall be expenses, costs and liabilities of
the Servicer.

(c) The parties expressly acknowledge and consent to Wells Fargo Bank, National
Association, acting in the capacity of Indenture Trustee and in the possible
dual capacity of successor Servicer and Indenture Trustee. Wells Fargo Bank,
National Association,

 

51



--------------------------------------------------------------------------------

may, in such dual or other capacity, discharge its separate functions fully,
without hindrance or regard to conflict of interest principles, duty of loyalty
principles or other breach of fiduciary duties to the extent that any such
conflict or breach arises from the performance by Wells Fargo Bank, National
Association, of express duties set forth in this Agreement in any of such
capacities, all of which defenses, claims or assertions are hereby expressly
waived by the other parties hereto and the Noteholders except in the case of
gross negligence and willful misconduct by Wells Fargo Bank, National
Association.

7.5 Delegation of Duties. The Servicer may at any time delegate its duties as
servicer under this Agreement to third parties; provided, however, that no such
delegation shall relieve the Servicer of its responsibilities with respect to
such duties and the Servicer shall be solely responsible for the fees of any
such third party.

7.6 Servicer Not to Resign. Subject to the provisions of Section 7.3(a), the
Servicer shall not resign from its obligations and duties under this Agreement
except (i) upon a determination that the performance of its duties is no longer
permissible under applicable law or (ii) upon the appointment of a successor
Servicer and satisfaction of the Rating Agency Condition with respect to such
resignation and appointment. Any such determination permitting the resignation
of the Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Depositor, the Owner Trustee and the Indenture Trustee. No such
resignation shall become effective until the Indenture Trustee or another
successor Servicer shall have (i) assumed the obligations and duties of the
Servicer in accordance with Section 8.2 and (ii) become the Administrator under
the Administration Agreement pursuant to Section 20 thereof.

7.7 Servicer May Own Notes or Certificates. The Servicer, and any Affiliate of
the Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes or Certificates with the same rights as it would have if it
were not the Servicer or an Affiliate of the Servicer, except as otherwise
expressly provided herein (including in the definition of “Note Balance”) or in
the other Transaction Documents. Except as otherwise expressly provided herein
(including in the definition of “Note Balance”) or in the other Transaction
Documents, Notes and Certificates so owned by or pledged to the Servicer or such
Affiliate shall have an equal and proportionate benefit under the provisions of
this Agreement and the other Transaction Documents, without preference, priority
or distinction as among the Notes and the Certificates.

 

52



--------------------------------------------------------------------------------

ARTICLE VIII

SERVICING TERMINATION

8.1 Events of Servicing Termination.

(a) The occurrence of any one of the following events shall constitute an event
of servicing termination hereunder (each, an “Event of Servicing Termination”):

(i) any failure by the Servicer to deliver to the Owner Trustee, the Indenture
Trustee, the Depositor, the Seller, each Paying Agent or the Rating Agencies the
Servicer’s Certificate for any Collection Period, which failure shall continue
unremedied beyond the earlier of three (3) Business Days following the date such
Servicer’s Certificate was required to be delivered and the Business Day
preceding the related Distribution Date, or any failure by the Servicer to make
any required payment or deposit under this Agreement, which failure shall
continue unremedied beyond the earlier of five (5) Business Days following the
date such payment or deposit was due and, in the case of a payment or deposit to
be made no later than a Distribution Date or the Business Day preceding a
Distribution Date, such Distribution Date or preceding Business Day, as
applicable; or

(ii) any failure by the Servicer duly to observe or perform in any material
respect any other covenant or agreement in this Agreement, which failure shall
materially and adversely affect the rights of the Depositor or the Noteholders
and shall continue unremedied for a period of sixty (60) days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Servicer by the Depositor, the Owner Trustee or the
Indenture Trustee or to the Depositor, the Seller, the Servicer, the Owner
Trustee and the Indenture Trustee by the Holders of Notes evidencing not less
than 25% of the Note Balance of the Controlling Class; or

(iii) any representation or warranty of the Servicer made in this Agreement or
in any certificate delivered pursuant hereto or in connection herewith, other
than any representation and warranty relating to a Receivable that has been
purchased by the Servicer, proving to have been incorrect in any material
respect as of the time when the same shall have been made, and the circumstance
or condition in respect of which such representation or warranty was incorrect
shall not have been eliminated or otherwise cured for a period of thirty
(30) days after the date on which written notice of such circumstance or
condition, requiring the same to be eliminated or cured, shall have been given
to the Servicer by the Depositor, the Owner Trustee or the Indenture Trustee or
to the Depositor, the Seller, the Servicer, the Owner Trustee and the Indenture
Trustee by the Holders of Notes evidencing not less than 25% of the Note Balance
of the Controlling Class; or

(iv) the entry of a decree or order by a court or agency or supervisory
authority of competent jurisdiction for the appointment of a conservator,
receiver, liquidator or trustee for the Servicer in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceeding, or for the winding up or liquidation of its affairs, which decree or
order continues unstayed and in effect for a period of sixty (60) consecutive
days; or

 

53



--------------------------------------------------------------------------------

(v) the consent by the Servicer to the appointment of a conservator, receiver,
liquidator or trustee in any bankruptcy, insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceeding of or relating to
the Servicer or relating to substantially all of its property, the admission in
writing by the Servicer of its inability to pay its debts generally as they
become due, the filing by the Servicer of a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, the making by the
Servicer of an assignment for the benefit of its creditors or the voluntary
suspension by the Servicer of payment of its obligations; or

(vi) if CarMax is the Servicer, the occurrence, as of any Distribution Date, of
a Special Unrated Servicer Tangible Net Worth Event.

If an Event of Servicing Termination shall have occurred and be continuing, the
Indenture Trustee or the Holders of Notes evidencing not less than 51% of the
Note Balance of the Controlling Class, in each case by notice then given in
writing to the Depositor, the Administrator and the Servicer (with a copy to the
Indenture Trustee and the Owner Trustee if given by the Noteholders), may
terminate all of the rights and obligations of the Servicer under this
Agreement; provided, however, that the indemnification obligations of the
Servicer under Section 7.2 shall survive such termination. On or after the
receipt by the Servicer of such written notice, all authority and power of the
Servicer under this Agreement, whether with respect to the Notes, the
Certificates, the Trust Property or otherwise, shall pass to and be vested in
the Indenture Trustee or other successor Servicer appointed under Section 8.2;
provided, however, that the Indenture Trustee or such other successor Servicer
shall have no liability with respect to any obligation that was required to be
performed by the terminated Servicer prior to the appointment of the Indenture
Trustee or such other successor Servicer or any claim of any third party base on
any alleged action or inaction of the terminated Servicer.

(b) The Indenture Trustee and the Owner Trustee shall have no obligation to
notify the Noteholders, the Certificateholders or any other Person of the
occurrence of any event specified in Section 8.1(a) prior to the continuance of
such event through the end of any cure period specified in Section 8.1(a).

8.2 Indenture Trustee to Act; Appointment of Successor Servicer.

(a) Upon the resignation of the Servicer pursuant to Section 7.6 or the
termination of the Servicer pursuant to Section 8.1, the Indenture Trustee shall
be the successor in all respects to the Servicer in its capacity as Servicer
under this Agreement and shall be subject to all the obligations and duties
placed on the Servicer by the terms and provisions of this Agreement; provided,
however, that the Indenture Trustee, as successor Servicer, shall not, in any
event, make any Simple Interest Advances pursuant to Section 4.4, shall have no
obligations pursuant to Section 3.7 with respect to the repurchase of
Receivables and shall have no obligations pursuant to Section 3.8 with respect
to the fees and expenses of the Owner Trustee or the Indenture Trustee, the fees
and expenses of the Owner Trustee’s attorneys or the Indenture Trustee’s
attorneys, the fees and expenses of any custodian appointed by the Owner Trustee
or

 

54



--------------------------------------------------------------------------------

the Indenture Trustee, the fees and expenses of independent accountants or
expenses incurred in connection with distributions and reports to the
Certificateholders or the Noteholders. As compensation therefor, the Indenture
Trustee shall be entitled to such compensation (whether payable out of the
Collection Account or otherwise) as the Servicer would have been entitled to
under this Agreement if no such resignation or termination had occurred, except
that all collections on or in respect of the Receivables shall be deposited in
the Collection Account within two (2) Business Days of receipt and shall not be
retained by the successor Servicer. Notwithstanding the foregoing, the Indenture
Trustee may, if it shall be unwilling so to act, or shall, if it is legally
unable so to act, appoint, or petition a court of competent jurisdiction to
appoint, an Eligible Servicer as the successor to the terminated Servicer under
this Agreement. In connection with such appointment, the Indenture Trustee may
make such arrangements for the compensation of such successor Servicer out of
collections on or in respect of the Receivables as it and such successor shall
agree; provided, however, that such compensation shall not be greater than that
payable to CarMax as Servicer hereunder without the prior consent of the Holders
of Notes evidencing at least 51% of the Note Balance of the Controlling Class.
The Indenture Trustee and such successor Servicer shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. The Indenture Trustee shall not be relieved of its duties as
successor Servicer under this Section 8.2 until a newly appointed Servicer shall
have assumed the obligations and duties of the terminated Servicer under this
Agreement. Notwithstanding anything to the contrary contained herein, in no
event shall the Indenture Trustee be liable for any servicing fee or for any
differential in the amount of the servicing fee paid hereunder and the amount
necessary to induce any successor Servicer to act as successor Servicer
hereunder.

(b) The successor Servicer is authorized and empowered to execute and deliver,
on behalf of the outgoing Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the transfer of servicing to the
successor Servicer, whether to complete the transfer and endorsement of the
Receivable Files or the certificates of title to the Financed Vehicles or
otherwise. The outgoing Servicer shall cooperate with the Indenture Trustee, the
Owner Trustee and such successor Servicer in effecting the termination of its
responsibilities and rights as Servicer under this Agreement, including the
transfer to the successor Servicer for administration of all cash amounts that
are at the time held by the outgoing Servicer for deposit or thereafter shall be
received with respect to a Receivable, all Receivable Files and all information
or documents that the successor Servicer may require. In addition, the outgoing
Servicer shall transfer its electronic records relating to the Receivables to
the successor Servicer in such electronic form as the successor Servicer may
reasonably request. All reasonable costs and expenses (including reasonable
attorneys’ fees) incurred or payable by the successor Servicer in connection
with the transfer of servicing (whether due to termination, resignation or
otherwise), including allowable compensation of employees and overhead costs
incurred or payable in connection with the transfer of the Receivable Files or
any amendment to this Agreement required in connection with the transfer of
servicing, (the “Transition Costs”) shall be paid by any applicable then
outgoing Servicer upon presentation of reasonable documentation of such costs
and expenses. Any such Transition Costs not paid by the outgoing Servicer shall
be paid solely from the application of Available Funds pursuant to
Section 2.8(a)(ii) and (xiii) or Section 5.4(b)(ii) of the Indenture, as
applicable.

 

55



--------------------------------------------------------------------------------

(c) If the Indenture Trustee is appointed successor Servicer pursuant to
Section 8.2, it shall be entitled to such compensation (whether payable out of
the Collection Account or otherwise) as the outgoing Servicer would have been
entitled to under this Agreement if such outgoing Servicer had not resigned or
been terminated. If a Person other than the Indenture Trustee is appointed
successor Servicer pursuant to Section 8.2(a), the Indenture Trustee may make
such arrangements for the compensation of such successor Servicer out of
collections on or in respect of the Receivables as it and such successor
Servicer shall agree; provided, however, that such compensation shall not be
greater than that payable to CarMax as Servicer hereunder without the prior
consent of the Holders of Notes evidencing at least 51% of the Note Balance of
the Controlling Class; and, provided further, that, if a Person other than the
Indenture Trustee is appointed successor Servicer pursuant to Section 8.2(a)
because the Indenture Trustee refuses to act as successor Servicer (in breach of
the terms of this Agreement and notwithstanding that it is legally able to do
so), the Indenture Trustee shall be liable for any Additional Servicing Fees
with respect to such successor Servicer in an aggregate amount not to exceed
$150,000 per year. Notwithstanding anything to the contrary contained herein, in
no event shall the Indenture Trustee be liable for any servicing fee or for any
differential in the amount of the servicing fee paid hereunder and the amount
necessary to induce any successor Servicer to act as successor Servicer
hereunder other than pursuant to the preceding sentence.

(d) Notwithstanding anything contained in this Agreement to the contrary, the
successor Servicer is authorized to accept and rely on all of the accounting
records (including computer records) and work of the prior Servicer relating to
the Receivables (collectively, the “Predecessor Servicer Work Product”) without
any audit or other examination thereof, and the successor Servicer shall have no
duty, responsibility, obligation or liability for the acts and omissions of the
prior Servicer. If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exists in any Predecessor
Servicer Work Product and such Error makes it materially more difficult to
service or should cause or materially contribute to the successor Servicer
making or continuing any Error (collectively, “Continuing Errors”), the
successor Servicer shall have no duty, responsibility, obligation or liability
for such Continuing Errors; provided, however, that the successor Servicer
agrees to use its best efforts to prevent further Continuing Errors. If the
successor Servicer becomes aware of Errors or Continuing Errors, it shall, with
the prior consent of the Holders of Notes evidencing at least 51% of the Note
Balance of the Controlling Class, use its best efforts to reconstruct and
reconcile such data as is commercially reasonable to correct such Errors and
Continuing Errors and to prevent future Continuing Errors. The successor
Servicer shall be entitled to recover its costs expended in connection with such
efforts in accordance with Section 2.8(a)(ii) and (xiii) of the Indenture, as
applicable.

8.3 Effect of Servicing Transfer.

(a) After a transfer of servicing hereunder, the Indenture Trustee or successor
Servicer shall notify the Obligors to make directly to the successor Servicer
payments that are due under the Receivables after the effective date of such
transfer.

(b) Except as provided in Section 8.2, after a transfer of servicing hereunder,
the outgoing Servicer shall have no further obligations with respect to the
administration, servicing, custody or collection of the Receivables and the
successor Servicer shall have all of

 

56



--------------------------------------------------------------------------------

such obligations, except that the outgoing Servicer will transmit or cause to be
transmitted directly to the successor Servicer for its own account, promptly on
receipt and in the same form in which received, any amounts or items held by the
outgoing Servicer (properly endorsed where required for the successor Servicer
to collect any such items) received as payments upon or otherwise in connection
with the Receivables.

(c) Any successor Servicer shall provide the Depositor with access to the
Receivable Files and to the successor Servicer’s records (whether written or
automated) with respect to the Receivable Files. Such access shall be afforded
without charge, but only upon reasonable request and during normal business
hours at the offices of the successor Servicer. Nothing in this Section 8.3
shall affect the obligation of the successor Servicer to observe any applicable
law prohibiting disclosure of information regarding the Obligors, and the
failure of the Servicer to provide access to information as a result of such
obligation shall not constitute a breach of this Section 8.3.

(d) Any transfer of servicing hereunder shall not constitute an assumption by
the related successor Servicer of any liability of the related outgoing Servicer
arising out of any breach by such outgoing Servicer of such outgoing Servicer’s
duties hereunder prior to such transfer of servicing.

8.4 Notification to Noteholders, Certificateholders and Rating Agencies. Upon
any notice of an Event of Servicing Termination or upon any termination of, or
any appointment of a successor to, the Servicer pursuant to this Article VIII,
the Indenture Trustee shall give prompt written notice thereof to the
Noteholders and the Owner Trustee shall give prompt written notice thereof to
the Certificateholders, the Administrator and the Depositor (who shall promptly
give such notice to the Rating Agencies).

8.5 Waiver of Past Events of Servicing Termination. The Holders of Notes
evidencing not less than 51% of the Note Balance of the Controlling Class may,
on behalf of all Noteholders, waive any Event of Servicing Termination and its
consequences, except an event resulting from the failure to make any required
deposits to or payments from the Collection Account, the Note Payment Account,
the Certificate Payment Account or the Reserve Account in accordance with this
Agreement. Upon any such waiver of an Event of Servicing Termination, such event
shall cease to exist, and shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other event or impair any right arising therefrom, except to the extent
expressly so waived.

8.6 Repayment of Advances. If the identity of the Servicer shall change, the
predecessor Servicer shall be entitled to receive reimbursement for outstanding
and unreimbursed Simple Interest Advances made pursuant to Section 4.4 by the
predecessor Servicer.

 

57



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

9.1 Optional Purchase of All Receivables.

(a) If, as of the last day of any Collection Period, the Pool Balance shall be
less than or equal to 10% of the Pool Balance as of the Cutoff Date, the
Servicer shall have the option to purchase on the following Distribution Date
the Owner Trust Estate, other than the Collection Account, the Note Payment
Account, the Certificate Payment Account or the Reserve Account. To exercise
such option, the Servicer shall notify the Depositor, the Owner Trustee, the
Indenture Trustee and the Rating Agencies no later than ten (10) days prior to
the Distribution Date on which such repurchase is to be effected and shall
deposit into the Collection Account on the Business Day preceding such
Distribution Date an amount equal to the aggregate Purchase Amount for the
Receivables, plus the appraised value of any other Trust Property, if necessary,
other than the Collection Account, the Note Payment Account, the Certificate
Payment Account or the Reserve Account, such value to be determined by an
appraiser mutually agreed upon by the Servicer, the Owner Trustee and the
Indenture Trustee; provided, however, that the Servicer shall not be permitted
to exercise such option unless the amount to be deposited in the Collection
Account pursuant to this Section (a) is at least equal to the sum of all amounts
due to the Servicer under this Agreement plus the Note Balance plus all accrued
but unpaid interest (including any overdue interest) on the Notes plus all
amounts due to the Servicer in any outstanding and unreimbursed Simple Interest
Advances and any outstanding and unreimbursed Unreimbursed Servicer Advances.
Upon such payment, the Servicer shall succeed to and own all interests in and to
the Trust. The aggregate Purchase Amount for such Distribution Date, plus, to
the extent necessary, all amounts in the Reserve Account shall be used to make
payments in full to the Noteholders in the manner set forth in Article IV.

(b) [RESERVED].

(c) Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Certificateholders shall
succeed to the rights of the Noteholders hereunder and the Indenture Trustee
shall continue to carry out its obligations hereunder with respect to the
Certificateholders, including making distributions from the Collection Account
in accordance with Section 4.6(d) and making withdrawals from the Reserve
Account in accordance with Sections 4.6(b) and 4.7.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Amendment.

(a) This Agreement may be amended from time to time by the Depositor, the
Servicer and the Owner Trustee, on behalf of the Trust, with the consent of the
Indenture Trustee, but without the consent of any of the Noteholders, to cure
any ambiguity, to correct or supplement any provision in this Agreement that may
be inconsistent with any other provisions in this Agreement or any offering
document used in connection with the initial offer and sale of the Notes or to
add, change or eliminate any other provisions with respect to matters or
questions

 

58



--------------------------------------------------------------------------------

arising under this Agreement that are not inconsistent with the provisions of
this Agreement; provided, however, that (i) no such amendment may materially
adversely affect the interests of any Noteholder and (ii) no such amendment will
be permitted unless an Opinion of Counsel is delivered to the Depositor, the
Owner Trustee and the Indenture Trustee to the effect that such amendment will
not cause the Trust to be characterized for federal income tax purposes as an
association taxable as a corporation or otherwise have any material adverse
impact on the federal income taxation of any Notes Outstanding or any
Noteholder.

(b) This Agreement may also be amended from time to time by the Depositor, the
Servicer and the Owner Trustee, on behalf of the Trust, with the consent of the
Indenture Trustee and the consent of the Holders of Notes evidencing at least 66
2/3% of the Note Balance of the Controlling Class, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement, or of modifying in any manner the rights of the Noteholders;
provided, however, that (x) no such amendment will be permitted unless an
Opinion of Counsel is delivered to the Depositor, the Owner Trustee and the
Indenture Trustee to the effect that such amendment will not cause the Trust to
be characterized for federal income tax purposes as an association taxable as a
corporation or otherwise have any material adverse impact on the federal income
taxation of any Notes Outstanding or any Noteholder and (y) that no such
amendment may:

(i) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, or change the allocation or priority of, collections of payments on
or in respect of the Receivables or distributions that are required to be made
for the benefit of the Noteholders, or change any Note Rate, without the consent
of all Noteholders adversely affected by such amendment;

(ii) reduce the percentage of the Note Balance of the Controlling Class the
consent of the Holders of which is required for any amendment to this Agreement
without the consent of all the Noteholders adversely affected by such amendment;
or

(iii) modify or alter the definition of the term “Required Reserve Account
Amount” without the consent of all the Noteholders adversely affected by such
amendment.

(c) An amendment to this Agreement shall be deemed not to materially adversely
affect the interests of any Noteholder if (i) the Person requesting such
amendment obtains and delivers to the Indenture Trustee and the Owner Trustee an
Opinion of Counsel to that effect or (ii) the Rating Agency Condition is
satisfied.

(d) Prior to the execution of any amendment or consent pursuant to Section 10.1,
the Servicer shall provide written notification of the substance of such
amendment or consent to each Rating Agency.

(e) Promptly after the execution of any amendment or consent pursuant to
Section 10.1(b), the Owner Trustee shall furnish written notification of the
substance of such amendment or consent to each Certificateholder. It shall not
be necessary for the consent of the Noteholders pursuant to Section 10.1(b) to
approve the particular form of any proposed

 

59



--------------------------------------------------------------------------------

amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents (and any other
consents of the Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by the Noteholders shall be subject
to such reasonable requirements as the Owner Trustee and the Indenture Trustee
may prescribe.

(f) Prior to the execution of any amendment pursuant to Section 10.1, the
Depositor, the Owner Trustee and the Indenture Trustee shall be entitled to
receive and rely upon (i) an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by this Agreement and (ii) an
Officer’s Certificate of the Servicer that all conditions precedent provided for
in this Agreement to the execution of such amendment have been complied with.
The Owner Trustee or the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment which affects such Owner Trustee’s or Indenture
Trustee’s own rights, duties or immunities under this Agreement or otherwise.

(g) The representations and warranties set forth in Sections 2.3(m), 2.3(n) and
Section 7.1(g) may not be amended or waived.

10.2 Protection of Title to Trust.

(a) The Depositor or the Servicer, or both, shall authorize and file such
financing statements and cause to be authorized and filed such continuation
statements, all in such manner and in such places as may be required by law
fully to preserve, maintain and protect the interest of the Trust and the
Indenture Trustee for the benefit of the Noteholders in the Receivables and the
proceeds thereof. The Depositor or the Servicer, or both, shall deliver (or
cause to be delivered) to the Owner Trustee and the Indenture Trustee
file-stamped copies of, or filing receipts for, any document filed as provided
above as soon as available following such filing.

(b) Neither the Depositor nor the Servicer shall change its name, identity or
organizational structure in any manner that would make any financing statement
or continuation statement filed by the Depositor or the Servicer in accordance
with Section (a) seriously misleading within the meaning of Section 9-506 of the
Relevant UCC, unless it shall have given the Owner Trustee and the Indenture
Trustee at least sixty (60) days’ prior written notice thereof and shall have
promptly filed such amendments to previously filed financing statements or
continuation statements or such new financing statements as may be necessary to
continue the perfection of the interest of the Trust and the Indenture Trustee
for the benefit of the Noteholders in the Receivables and the proceeds thereof.

(c) Each of the Depositor and the Servicer shall give the Owner Trustee and the
Indenture Trustee at least sixty (60) days’ prior written notice of any change
in its name, identity, organizational structure or jurisdiction of organization
or any relocation of its principal place of business or chief executive office
if, as a result of such change or relocation, the applicable provisions of the
Relevant UCC would require the filing of any amendment to any previously filed
financing statement or continuation statement or of any new financing statement
and shall promptly file any such amendment, continuation statement or new
financing statement. The Depositor shall at all times maintain its jurisdiction
of organization, its principal place of

 

60



--------------------------------------------------------------------------------

business and its chief executive office within the United States. The Servicer
shall at all times maintain each office from which it shall service Receivables
and each office at which the Receivable Files are located within the United
States.

(d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account and the Reserve Account in
respect of such Receivable.

(e) The Servicer shall maintain its computer systems so that, from and after the
time of the transfer of the Receivables to the Trust pursuant to this Agreement,
the Servicer’s master computer records (including any back-up archives) that
refer to a Receivable shall indicate clearly and unambiguously the interest of
the Trust and the Indenture Trustee in such Receivable and that such Receivable
is owned by the Trust and has been pledged to the Indenture Trustee pursuant to
the Indenture. Indication of the Trust’s and the Indenture Trustee’s interest in
a Receivable shall be deleted from or modified on the Servicer’s computer
systems when, and only when, such Receivable shall have been paid in full or
repurchased by the Depositor or purchased by the Servicer.

(f) If at any time the Depositor or the Servicer shall propose to sell, grant a
security interest in or otherwise transfer any interest in any motor vehicle
retail installment sale contract to any prospective purchaser, lender or other
transferee, the Servicer shall give to such prospective purchaser, lender or
other transferee computer tapes, compact disks, records or print-outs (including
any restored from back-up archives) that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly and unambiguously that such
Receivable has been sold and is owned by the Trust and has been pledged to the
Indenture Trustee (unless such Receivable has been paid in full or repurchased
by the Depositor or purchased by the Servicer).

(g) The Servicer shall permit the Owner Trustee, the Indenture Trustee and their
respective agents at any time during normal business hours to inspect, audit and
make copies of and abstracts from the Servicer’s records regarding any
Receivable.

(h) If the Depositor has repurchased one or more Receivables from the Trust
pursuant to Section 2.4 or the Servicer has purchased one or more Receivables
from the Trust pursuant to Section 3.7, the Servicer shall, upon request,
furnish to the Owner Trustee and the Indenture Trustee, within ten (10) Business
Days, a list of all Receivables (by contract number and name of Obligor) then
held as part of the Trust, together with a reconciliation of such list to the
Receivable Schedule and to each of the Servicer’s Certificates furnished before
such request indicating removal of Receivables from the Trust.

(i) The Servicer shall deliver to the Depositor and the Depositor shall deliver
to the Owner Trustee and the Indenture Trustee:

(1) promptly after the authorization and delivery of each amendment to any
financing statement, an Opinion of Counsel either (A) stating

 

61



--------------------------------------------------------------------------------

that, in the opinion of such counsel, all financing statements and continuation
statements have been authorized and filed that are necessary fully to preserve
and protect the interest of the Depositor (in the case of an opinion delivered
by the Servicer) or the Trust and the Indenture Trustee (in the case of an
opinion delivered by the Depositor) in the Receivables, and reciting the details
of such filings or referring to prior Opinions of Counsel in which such details
are given, or (B) stating that, in the opinion of such counsel, no such action
shall be necessary to preserve and protect such interest; and

(2) within ninety (90) days after the beginning of each calendar year (beginning
with the year 2016), an Opinion of Counsel, dated as of a date during such
90-day period, either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements have been authorized and filed
that are necessary fully to preserve and protect the interest of the Depositor
(in the case of an opinion delivered by the Servicer) or the Trust and the
Indenture Trustee (in the case of an opinion delivered by the Depositor) in the
Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given, or (B) stating that, in the
opinion of such counsel, no such action shall be necessary to preserve and
protect such interest.

Each Opinion of Counsel referred to in clause (i)(1) or (i)(2) above shall
specify any action necessary (as of the date of such opinion) to be taken on or
before March 31 of the following year to preserve and protect such interest.

(j) The Depositor shall, to the extent required by applicable law, cause the
Notes to be registered with the Commission pursuant to Section 12(b) or
Section 12(g) of the Exchange Act within the time periods specified in such
sections.

10.3 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PROVISIONS THEREOF WHICH MAY
REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

10.4 Notices. All demands, notices and other communications under this Agreement
shall be in writing, personally delivered, sent by telecopier, email, overnight
courier or mailed by certified mail, return receipt requested, and shall be
deemed to have been duly given upon receipt (i) in the case of the Depositor, at
the following address: 12800 Tuckahoe Creek Parkway, Suite 400, Richmond,
Virginia 23238, Attention: Treasurer, (ii) in the case of the Seller, the
Servicer or the Administrator, at the following address: 12800 Tuckahoe Creek
Parkway, Richmond, Virginia 23238, Attention: Treasury Department, (iii) in the
case of the Trust or the Owner Trustee, at the related Corporate Trust Office,
(iv) in the case of the Indenture Trustee, at the related Corporate Trust
Office, (v) in the case of Fitch, at the following address: Fitch Ratings, Inc.,
33 Whitehall Street, New York, New York 10004, Attention: Auto

 

62



--------------------------------------------------------------------------------

Asset Backed Securities Group, and via email to
notifications.abs@fitchratings.com and (vi) in the case of Moody’s, at the
following address: Moody’s Investors Service, Inc., ABS Monitoring Department,
25th Floor, 7 World Trade Center, 250 Greenwich Street, New York, New York
10007.

10.5 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement, or of the Notes or the
Certificates, or the rights of the Holders thereof.

10.6 Assignment. Notwithstanding anything to the contrary contained herein,
except as provided in Sections 7.2 and 8.2 and as provided in the provisions of
this Agreement concerning the resignation of the Servicer, this Agreement may
not be assigned by the Depositor or the Servicer without the prior written
consent of the Owner Trustee, the Indenture Trustee and the Holders of Notes
evidencing not less than 66 2/3% of the Note Balance of the Controlling Class.

10.7 Further Assurances. The Depositor, the Servicer and the Trust agree to do
and perform, from time to time, any and all acts and to authorize and/or execute
any and all further instruments required or reasonably requested by the Owner
Trustee or the Indenture Trustee more fully to effect the purposes of this
Agreement, including the authorization of any financing statements or
continuation statements relating to the Receivables for filing under the
provisions of the Relevant UCC of any applicable jurisdiction.

10.8 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Depositor, the Servicer, the Owner Trustee, the
Indenture Trustee, the Noteholders or the Certificateholders, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided in this Agreement are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

10.9 Third-Party Beneficiaries. This Agreement shall inure to the benefit of and
be binding upon the parties hereto, the Owner Trustee, the Noteholders, the
Certificateholders and their respective successors and permitted assigns. Except
as otherwise provided in this Article X, no other Person shall have any right or
obligation hereunder. The parties hereto hereby acknowledge and consent to the
pledge of this Agreement by the Trust to the Indenture Trustee for the benefit
of the Noteholders pursuant to the Indenture.

10.10 Actions by Noteholder or Certificateholders.

(a) Wherever in this Agreement a provision is made that an action may be taken
or a notice, demand or instruction given by the Noteholders or the
Certificateholders, such action, notice or instruction may be taken or given by
any Noteholder or any Certificateholder, as applicable, unless such provision
requires a specific percentage of the Noteholders or the Certificateholders.

(b) Any request, demand, authorization, direction, notice, consent, waiver or
other act by a Noteholder or a Certificateholder shall bind such Noteholder or
Certificateholder and every subsequent Holder of such Note or Certificate issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done or omitted to be done by the Owner Trustee,
the Indenture Trustee or the Servicer in reliance thereon, whether or not
notation of such action is made upon such Note or Certificate.

 

63



--------------------------------------------------------------------------------

10.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

10.12 No Bankruptcy Petition. The Owner Trustee, the Indenture Trustee, the
Trust and the Servicer each covenants and agrees that it will not at any time
institute against, or join any other Person in instituting against, the
Depositor or the Trust any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other proceedings under any federal or state
bankruptcy or similar law. This Section 10.12 shall survive the resignation or
removal of the Owner Trustee under the Trust Agreement and the Indenture Trustee
under the Indenture and shall survive the termination of the Trust Agreement and
the Indenture.

10.13 Limitation of Liability of Owner Trustee and Indenture Trustee.

(a) Notwithstanding anything to the contrary contained herein, this Agreement
has been countersigned by the Owner Trustee not in its individual capacity but
solely in its capacity as Owner Trustee of the Trust, and in no event shall the
Owner Trustee in its individual capacity have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Trust hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Trust. For all purposes of this Agreement, in the performance of its
duties or obligations hereunder or in the performance of any duties or
obligations of the Trust hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.

(b) Notwithstanding anything to the contrary contained herein, this Agreement
has been accepted by the Indenture Trustee not in its individual capacity but
solely as Indenture Trustee, and in no event shall the Indenture Trustee in its
individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the Trust hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Trust.

10.14 Regulation AB. The Servicer and the Indenture Trustee shall cooperate in
good faith with the Depositor to ensure compliance by the Depositor with the
provisions of Regulation AB and related rules and regulations of the Commission.
The Servicer and the Indenture Trustee acknowledge that interpretations of the
requirements of Regulation AB may

 

64



--------------------------------------------------------------------------------

change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel or otherwise. The Servicer shall deliver
to the Depositor (including any of its assignees or designees) upon request any
and all reports, statements, certifications, records or other information
necessary in the good faith determination of the Depositor to permit the
Depositor to comply with the provisions of Regulation AB, together with such
disclosures relating to the Servicer and the Receivables, or the servicing of
the Receivables, reasonably believed by the Depositor to be necessary in order
to effect such compliance. The Indenture Trustee shall deliver to the Depositor
(including any of its assignees or designees) (i) any information required under
Items 1109(a), 1109(b), 1117 and 1119 of Regulation AB to enable the Depositor
to comply with the provisions of Regulation AB, the Securities Act and the
Exchange Act and the rules and regulations thereunder and (ii) within 60 days of
the end of each fiscal year of the Depositor, a report regarding the Indenture
Trustee’s assessment of compliance with Regulation AB during the Depositor’s
immediately preceding fiscal year, as required under Item 1122 of Regulation AB
and Rule 15d-18 and Rule 13a-18 of the Exchange Act, which report shall address
each of the specified criteria in Exhibit D or such other criteria as mutually
agreed upon by the Depositor and the Indenture Trustee, together with such
disclosures relating to the Indenture Trustee and the Receivables, or the
servicing of the Receivables, reasonably believed by the Depositor to be
necessary in order to effect such compliance. The Depositor shall not request
information or disclosures pursuant to this Section 10.14 other than in good
faith, or for purposes other than compliance with the Securities Act, the
Exchange Act or the rules and regulations of the Commission under the Securities
Act or the Exchange Act.

10.15 Communications Regarding Demands to Repurchase Receivables. The Servicer
(if CarMax is no longer the Servicer) agrees to cooperate in good faith with any
reasonable request by the Depositor for information regarding the Servicer which
is required in order to enable the Depositor to comply with the provisions of
Items 1104(e) and 1121(c) of Regulation AB and Rule 15Ga-1 under the Exchange
Act as it relates to the Servicer or to the Servicer’s obligations under this
Agreement. The Servicer (if CarMax is no longer the Servicer) shall provide the
Depositor with notification, as soon as practicable and in any event within five
Business Days, of all demands communicated to the Servicer for the repurchase or
replacement of any Receivable.

[SIGNATURE PAGES FOLLOW]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust, the Depositor and the Servicer have caused this
Agreement to be duly executed by their respective officers, thereunto duly
authorized, all as of the day and year first above written.

 

CARMAX AUTO OWNER TRUST 2015-3 By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in
its individual capacity but solely as Owner Trustee By:  

/s/ Christopher J. Nuxoll

Name:   Christopher J. Nuxoll Title:   Vice President

CARMAX AUTO FUNDING LLC,

as Depositor

By:  

/s/ Andrew J. McMonigle

Name:   Andrew J. McMonigle Title:   Vice President and Treasurer

CARMAX BUSINESS SERVICES, LLC,

 

as Servicer

By:  

/s/ Thomas W. Reedy

Name:   Thomas W. Reedy Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Accepted and agreed: WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its
individual capacity but solely as Indenture Trustee By:  

/s/ Tara H. Anderson

Name:   Tara H. Anderson Title:   Vice President



--------------------------------------------------------------------------------

Schedule 1

Receivable Schedule

On file with the Servicer at:

CarMax Business Services, LLC

12800 Tuckahoe Creek Parkway

Richmond, Virginia 23238

 

Sch. 1



--------------------------------------------------------------------------------

Schedule 2

Location of Receivable Files

5785A Brook Hollow

Norcross, GA 30071

6751 Discovery Blvd

Mableton, GA 30126

 

Sch. 2



--------------------------------------------------------------------------------

Exhibit A

Form of Servicer’s Certificate

SEE ATTACHED

 

Ex. A



--------------------------------------------------------------------------------

MONTHLY SERVICER’S CERTIFICATE

CARMAX BUSINESS SERVICES, LLC

CARMAX AUTO OWNER TRUST

SERIES 2015-3

 

Collection Period    08/01/15-08/31/15 Determination Date    9/9/2015
Distribution Date    9/15/2015

 

Pool Balance

             

  1 . Pool Balance on the close of the last day of the preceding Collection
Period

      $ 1,000,000,010.35   

  2 . Collections allocable to Principal

      $     

  3 . Purchase Amount allocable to Principal

      $     

  4 . Defaulted Receivables

      $           

 

 

 

  5 . Pool Balance on the close of the last day of the related Collection Period
   (Ln1 - Ln2 - Ln3 - Ln4)

      $ 1,000,000,010.35   

  6 . Total number of Receivables outstanding on the close of the last day of
the related Collection Period

     

  7 . Initial Pool Balance

      $ 1,000,000,010.35   

  8 . Note Balances

    


 

Beginning of


Period

  


  

    


 

End of


Period

 


  

   a. Class A-1 Note Balance

   $                                    $                                

   b. Class A-2a Note Balance

   $         $     

   c. Class A-2b Floating Rate Note Balance

   $         $     

   d. Class A-3 Note Balance

   $         $     

   e. Class A-4 Note Balance

   $         $     

   f. Class B Note Balance

   $         $     

   g. Class C Note Balance

   $         $     

   h. Class D Note Balance

   $         $        

 

 

    

 

 

 

   i. Note Balance (sum a - h)

   $         $     

  9 . Pool Factors

     

   a. Class A-1 Note Pool Factor

     

   b. Class A-2a Note Pool Factor

     

   c. Class A-2b Floating Rate Note Pool Factor

     

   d. Class A-3 Note Pool Factor

     

   e. Class A-4 Note Pool Factor

     

   f. Class B Note Pool Factor

     

   g. Class C Note Pool Factor

     

   h. Class D Note Pool Factor

        

 

 

    

 

 

 

   i. Note Pool Factor

     

10 . Overcollateralization Target Amount

      $     

11 . Current overcollateralization amount (Pool Balance - Note Balance)

      $     

12 . Weighted Average Coupon

              %   

13 . Weighted Average Original Term

     months   

14 . Weighted Average Remaining Term

     months   

15 . 1- Month LIBOR for the accrual period ending 09/15/15

     

16 . Note Rate applicable to the Class A-2b notes for the accrual period ending
09/15/15

     

Collections

             

17 . Finance Charges:

     

   a. Collections allocable to Finance Charge

      $     

   b. Liquidation Proceeds allocable to Finance Charge

      $     

   c. Purchase Amount allocable to Finance Charge

      $           

 

 

 

   d. Available Finance Charge Collections (sum a - c)

      $     

18 . Principal:

     

   a. Collections allocable to Principal

      $     

   b. Liquidation Proceeds allocable to Principal

      $     

   c. Purchase Amount allocable to Principal

      $           

 

 

 

   d. Available Principal Collections (sum a - c)

      $     

19 . Total Finance Charge and Principal Collections (17d+18d)

      $     

20 . Interest Income from Collection Account

      $     

21 . Simple Interest Advances

      $           

 

 

 

22 . Available Collections (Ln19+20+21)

      $     



--------------------------------------------------------------------------------

Available Funds

           

23 . Available Collections

      $     

24 . Reserve Account Draw Amount

      $           

 

 

 

25 . Available Funds

      $     

Application of Available Funds

           

26 . Servicing Fee

      $     

   a. Monthly Servicing Fee

     

   b. Amount Unpaid from Prior Months

      $     

   c. Amount Paid

      $           

 

 

 

   d. Shortfall Amount (a + b - c)

      $     

27 . Unreimbursed Servicer Advances

      $     

28 . Successor Servicer Unpaid Transition Expenses and Indemnity Amounts (Capped
at $175,000)

      $     

   a. Unpaid Transition Expenses and Indemnity Amounts (Capped at $175,000)

     

   b. Amount Paid

      $           

 

 

 

   c. Shortfall Amount (a - b)

      $     

29 . Class A Noteholder Interest Amounts

      $     

   a. Class A-1 Monthly Interest

     

   b. Additional Note Interest related to Class A-1 Monthly Interest

      $     

   c. Interest Due on Additional Note Interest related to Class A-1 Monthly
Interest

      $           

 

 

 

   d. Total Class A-1 Note Interest (sum a - c)

      $     

   e. Class A-2a Monthly Interest

      $     

   f. Additional Note Interest related to Class A-2a Monthly Interest

      $     

   g. Interest Due on Additional Note Interest related to Class A-2a Monthly
Interest

      $           

 

 

 

   h. Total Class A-2a Note Interest (sum e - g)

      $     

   i. Class A-2b Monthly Interest

      $     

   j. Additional Note Interest related to Class A-2b Monthly Interest

      $     

   k. Interest Due on Additional Note Interest related to Class A-2b Monthly
Interest

      $           

 

 

 

   l. Total Class A-2b Note Interest (sum i - k)

      $     

   m. Class A-3 Monthly Interest

      $     

   n. Additional Note Interest related to Class A-3 Monthly Interest

      $     

   o. Interest Due on Additional Note Interest related to Class A-3 Monthly
Interest

      $           

 

 

 

   p. Total Class A-3 Note Interest (sum m - o)

      $     

   q. Class A-4 Monthly Interest

      $     

   r. Additional Note Interest related to Class A-4 Monthly Interest

      $     

   s. Interest Due on Additional Note Interest related to Class A-4 Monthly
Interest

      $           

 

 

 

   t. Total Class A-4 Note Interest (sum q - s)

      $     

30 . Priority Principal Distributable Amount

      $     

31 . Class B Noteholder Interest Amount

      $     

   a. Class B Monthly Interest

     

   b. Additional Note Interest related to Class B Monthly Interest

      $     

   c. Interest Due on Additional Note Interest related to Class B Monthly
Interest

      $           

 

 

 

   d. Total Class B Note Interest (sum a - c)

      $     

32 . Secondary Principal Distributable Amount

      $     

33 . Class C Noteholder Interest Amount

      $     

   a. Class C Monthly Interest

     

   b. Additional Note Interest related to Class C Monthly Interest

      $     

   c. Interest Due on Additional Note Interest related to Class C Monthly
Interest

      $           

 

 

 

   d. Total Class C Note Interest (sum a - c)

      $     

34 . Tertiary Principal Distributable Amount

      $     

35 . Class D Noteholder Interest Amount

      $     

   a. Class D Monthly Interest

     

   b. Additional Note Interest related to Class D Monthly Interest

      $     

   c. Interest Due on Additional Note Interest related to Class D Monthly
Interest

      $           

 

 

 

   d. Total Class D Note Interest (sum a - c)

      $     

36 . Quaternary Principal Distributable Amount

      $     

37 . Required Payment Amount (Ln 26 + Ln 28 + (sum of Ln 29 through Ln 36))

      $     

38 . Reserve Account Deficiency

      $     



--------------------------------------------------------------------------------

39 . Regular Principal Distributable Amount

      $     

40 . Remaining Unpaid Servicer Transition Expenses, if any

      $     

41 . Additional Servicing Fees, if any

      $     

42 . Remaining Unpaid Successor Servicer Indemnity Amounts and Transition
Expenses, if any

      $     

Collection Account Activity

           

43 . Deposits

     

   a. Total Daily Deposits of Finance Charge Collections

      $     

   b. Total Daily Deposits of Principal Collections

      $     

   c. Withdrawal from Reserve Account

      $     

   d. Interest Income

      $           

 

 

 

   e. Total Deposits to Collection Account (sum a - d)

      $     

44 . Withdrawals

     

   a. Servicing Fee and Unreimbursed Servicer Advances

      $     

   b. Successor Servicer Transition Expenses and Indemnity Amounts

      $     

   c. Deposit to Note Payment Account for Monthly Note Interest/Principal

      $     

   d. Deposit to Reserve Account

      $     

   e. Excess Collections (Deposit to Certificate Payment Account for payment to
Certificateholder)

      $           

 

 

 

   f. Total Withdrawals from Collection Account (sum a - e)

      $     

Note Payment Account Activity

           

45 . Deposits

      $     

   a. Class A-1 Interest Distribution

      $     

   b. Class A-2a Interest Distribution

      $     

   c. Class A-2b Interest Distribution

      $     

   d. Class A-3 Interest Distribution

      $     

   e. Class A-4 Interest Distribution

      $     

   f. Class B Interest Distribution

      $     

   g. Class C Interest Distribution

      $     

   h. Class D Interest Distribution

      $     

   i. Class A-1 Principal Distribution

      $     

   j. Class A-2a Principal Distribution

      $     

   k. Class A-2b Principal Distribution

      $     

   l. Class A-3 Principal Distribution

      $     

   m.Class A-4 Principal Distribution

      $     

   n. Class B Principal Distribution

      $     

   o. Class C Principal Distribution

      $     

   p. Class D Principal Distribution

      $           

 

 

 

   q. Total Deposits to Note Payment Account (sum a - p)

      $     

46 . Withdrawals

     

   a. Class A-1 Distribution

      $     

   b. Class A-2a Distribution

      $     

   c. Class A-2b Distribution

      $     

   d. Class A-3 Distribution

      $     

   e. Class A-4 Distribution

      $     

   f. Class B Distribution

      $     

   g. Class C Distribution

      $     

   h. Class D Distribution

      $           

 

 

 

   i. Total Withdrawals from Note Payment Account (sum a - h)

      $     

Certificate Payment Account Activity

           

47 . Deposits

     

   a. Excess Collections

      $     

   b. Reserve Account surplus (Ln 57)

      $           

 

 

 

   c. Total Deposits to Certificate Payment Account (sum a - b)

      $     

48 . Withdrawals

     

   a. Certificateholder Distribution

      $           

 

 

 

   b. Total Withdrawals from Certificate Payment Account

      $     

Required Reserve Account Amount

           

49 . Lesser of: (a or b)

     

   a. $2,500,000.03

      $     

   b. Note Balance

      $     

50 . Required Reserve Account Amount

      $     



--------------------------------------------------------------------------------

Reserve Account Reconciliation

           

51 . Beginning Balance (as of end of preceding Distribution Date)

      $     

52 . Investment Earnings

      $     

53 . Reserve Account Draw Amount

      $        

 

  

 

 

 

54 . Reserve Account Amount (Ln 51 + Ln 52 - Ln 53)

      $     

55 . Deposit from Available Funds (Ln 44d)

      $     

56 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment
to

      $     

   a. the Note Payment Account for the payment of principal to the extent of any
unfunded Regular
   Principal Distribution Amount; and

     

   b. any Successor Servicer for the payment of any unfunded Transition Costs
and Additional Servicing Fee

      $     

57 . Payment to Certificateholder if Reserve Account Balance exceeds Required
Reserve Account Amount
   and to the extent no unfunded amounts described in Ln 56 exist

      $     

58 . Ending Balance (Ln54 + Ln55 - Ln56 - Ln57)

      $     

59 . Reserve Account Deficiency (Ln50 - Ln58)

      $     

Instructions to the Trustee

           

60 . Amount to be deposited from the Reserve Account into the Collection Account

      $     

61 . Amount to be paid to Servicer from the Collection Account

      $     

62 . Amount to be deposited from the Collection Account into the Note Payment
Account

      $     

63 . Amount to be deposited from the Collection Account into the Certificate
Payment Account

      $     

64 . Amount to be deposited from the Collection Account into the Reserve Account

      $     

65 . Amount to be deposited from the Reserve Account, if Reserve Account Balance
exceeds Required
   Reserve Account Amount, into

     

   a. the Note Payment Account for any unfunded Regular Principal Distributable
Amount

      $     

   b. the Certificate Payment Account for payment to the Certificateholder,if no
unfunded Regular
   Principal distributable amount exists

      $     

66 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account

      $     

67 . Amount to be paid to Class A-2a Noteholders from the Note Payment Account

      $     

68 . Amount to be paid to Class A-2b Noteholders from the Note Payment Account

      $     

69 . Amount to be paid to Class A-3 Noteholders from the Note Payment Account

      $     

70 . Amount to be paid to Class A-4 Noteholders from the Note Payment Account

      $     

71 . Amount to be paid to Class B Noteholders from the Note Payment Account

      $     

72 . Amount to be paid to Class C Noteholders from the Note Payment Account

      $     

73 . Amount to be paid to Class D Noteholders from the Note Payment Account

      $     

74 . Amount to be paid to Certificateholders from the Certificate Payment
Account with respect to
   Excess Collections and Reserve Account surplus

      $     

Net Loss and Delinquency Activity

           

75 . Net Losses with respect to preceding Collection Period

      $     

76 . Cumulative Net Losses

      $     

77 . Cumulative Net Loss Percentage

     

78 . Delinquency Analysis

   Number of


Loans

    


 

Principal


Balance

  


  

   a. 31 to 60 days past due

      $     

   b. 61 to 90 days past due

      $     

   c. 91 or more days past due

      $        

 

  

 

 

 

   d. Total Past Due (sum a-c)

     

Servicer Covenant

           

79 . CarMax, Inc Consolidated Tangible Net Worth as of the end of the Related
Fiscal Quarter

      $     

80 . Is CarMax, Inc Consolidated Tangible Net Worth greater than $1,000,000,000?

        Yes   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on
September 09, 2015.

  

CARMAX BUSINESS SERVICES, LLC

  

As Servicer

  

By:

       

Name:

   Andrew J. McMonigle   

Title:

   Treasurer   



--------------------------------------------------------------------------------

Exhibit B

Form of Statement to Noteholders

SEE EXHIBIT A

 

Ex. B



--------------------------------------------------------------------------------

Exhibit C

Form of Statement to Certificateholders

SEE EXHIBIT A

 

Ex. C



--------------------------------------------------------------------------------

Exhibit D

SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria”:

 

Servicing Criteria

  

Applicable

Servicing

Criteria

 

Reference

  

Criteria

          General Servicing Considerations   

1122(d)(1)(i)

   Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.   

1122(d)(1)(ii)

   If any material servicing activities are outsourced to third parties,
policies and procedures are instituted to monitor the third party’s performance
and compliance with such servicing activities.      X   

1122(d)(1)(iii)

   Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.   

1122(d)(1)(iv)

   A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.       Cash Collection and Administration   

1122(d)(2)(i)

   Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   

1122(d)(2)(ii)

   Disbursements made via wire transfer on behalf of an obligor or to an
investor are made only by authorized personnel.      X   

1122(d)(2)(iii)

   Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   

 

Ex. D-1



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing

Criteria

 

Reference

  

Criteria

      

1122(d)(2)(iv)

   The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.      X   

1122(d)(2)(v)

   Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.      X   

1122(d)(2)(vi)

   Unissued checks are safeguarded so as to prevent unauthorized access.   

1122(d)(2)(vii)

   Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate; (B)
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.       Investor
Remittances and Reporting   

1122(d)(3)(i)

   Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.   

 

Ex. D-2



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing

Criteria

 

Reference

  

Criteria

      

1122(d)(3)(ii)

   Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.      X   

1122(d)(3)(iii)

   Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.      X   

1122(d)(3)(iv)

   Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.      X      
Pool Asset Administration   

1122(d)(4)(i)

   Collateral or security on receivables is maintained as required by the
transaction agreements or related receivable loan documents.   

1122(d)(4)(ii)

   Receivable loan and related documents are safeguarded as required by the
transaction agreements.   

1122(d)(4)(iii)

   Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   

1122(d)(4)(iv)

   Payments on receivables, including any payoffs, made in accordance with the
related receivable loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related receivable
loan documents.   

1122(d)(4)(v)

   The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   

1122(d)(4)(vi)

   Changes with respect to the terms or status of an obligor’s receivables
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   

 

Ex. D-3



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing

Criteria

Reference

  

Criteria

    

1122(d)(4)(vii)

   Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   

1122(d)(4)(viii)

   Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).   

1122(d)(4)(ix)

   Adjustments to interest rates or rates of return for receivable loans with
variable rates are computed based on the related receivable loan documents.   

1122(d)(4)(x)

   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s receivable loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable receivable loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related receivable, or such other number of days specified in
the transaction agreements.   

1122(d)(4)(xi)

   Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   

1122(d)(4)(xii)

   Any late payment penalties in connection with any payment to be made on
behalf of an obligor are paid from the servicer’s funds and not charged to the
obligor, unless the late payment was due to the obligor’s error or omission.   

 

Ex. D-4



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable

Servicing

Criteria

Reference

  

Criteria

    

1122(d)(4)(xiii)

   Disbursements made on behalf of an obligor are posted within two business
days to the obligor’s records maintained by the servicer, or such other number
of days specified in the transaction agreements.   

1122(d)(4)(xiv)

   Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   

1122(d)(4)(xv)

   Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   

 

Ex. D-5